Exhibit 10.15

 

Lease between

Sobrato Land Holdings and Netflix, Inc.

 

Section

--------------------------------------------------------------------------------

   Page #


--------------------------------------------------------------------------------

Parties

   1

Premises

   1

Use

   2

Permitted Uses

   2

Uses Prohibited

   2

Advertisements and Signs

   2

Covenants, Conditions and Restrictions

   2

Term and Rental

   3

Base Monthly Rent

   3

Rental Adjustment

   3

Late Charges

   4

Security Deposit

   4

Construction

   4

Building Shell Construction

   4

Tenant Improvement Construction

   5

Pricing

   7

Change Orders

   8

Building Shell Costs

   8

Tenant Improvement Costs

   8

Force Majeure

   9

General Contractor Overhead & Profit

   9

Tenant Delays

   10

Insurance

   10

Punch List & Warranty

   10

Other Work by Tenant

   11

Acceptance of Possession and Covenants to Surrender

   11

Delivery and Acceptance

   11

Condition Upon Surrender

   12

Failure to Surrender

   12

Alterations and Additions

   12

Tenant’s Alterations

   12

Free From Liens

   13

Compliance With Governmental Regulations

   13

Maintenance of Premises

   14

Landlord’s Obligations

   14

Tenant’s Obligations

   14

 

Page i



--------------------------------------------------------------------------------

Landlord and Tenant’s Obligations Regarding Reimbursable Operating Costs

   14

Reimbursable Operating Costs

   14

Tenant’s Allocable Share

   16

Waiver of Liability

   16

Hazard Insurance

   16

Tenant’s Use

   16

Landlord’s Insurance

   16

Tenant’s Insurance

   17

Waiver

   17

Taxes

   17

Utilities

   18

Toxic Waste and Environmental Damage

   18

Use of Hazardous Material

   18

Tenant’s Indemnity Regarding Hazardous Material

   19

Notice of Release or Violation

   19

Remediation Obligations

   20

Environmental Monitoring

   20

Tenant’s Default

   20

Remedies

   21

Right to Re-enter

   21

Continuation of Lease

   21

No Termination

   22

Non-Waiver

   22

Performance by Landlord

   22

Habitual Default

   23

Landlord’s Liability

   23

Limitation on Landlord’s Liability

   23

Limitation on Tenant’s Recourse

   23

Indemnification of Landlord

   24

Destruction of Premises

   24

Landlord’s Obligation to Restore

   24

Limitations on Landlord’s Restoration Obligation

   24

Condemnation

   25

Assignment or Sublease

   25

Consent by Landlord

   25

Assignment or Subletting Consideration

   26

No Release

   27

Reorganization of Tenant

   27

Permitted Transfers

   28

Effect of Default

   28

Effects of Conveyance

   28

Successors and Assigns

   28

Sublease Requirements

   29

Option to Extend the Lease Term

   29

Grant and Exercise of Option

   29

Determination of Fair Market Rental

   30

Resolution of a Disagreement over the Fair Market Rental

   30

Subsequent Options

   30

Option to Lease

   31

 

Page ii



--------------------------------------------------------------------------------

Right of First Offering to Purchase

   31

Grant

   31

Exclusions

   31

General Provisions

   32

Attorney’s Fees

   32

Authority of Parties

   32

Brokers

   32

Choice of Law

   32

Dispute Resolution

   32

Entire Agreement

   33

Entry by Landlord

   33

Estoppel Certificates

   34

Exhibits

   34

Interest

   34

Modifications Required by Lender

   34

No Presumption Against Drafter

   35

Notices

   35

Property Management

   35

Rent

   35

Representations

   35

Rights and Remedies

   35

Severability

   35

Submission of Lease

   35

Subordination

   35

Survival of Indemnities

   36

Time

   36

Transportation Demand Management Programs

   36

Waiver of Right to Jury Trial

   36

Memorandum of Lease

   36

EXHIBIT A – Premises & Building

   39

EXHIBIT B – Declaration

   40

EXHIBIT C – Building Shell Plans and Specifications

   55

EXHIBIT D – Preliminary Shell Schematic Drawings

   56

EXHIBIT E – Building Shell Definition

   57

EXHIBIT F – Tenant Improvement Plans and Specifications

   58

EXHIBIT G – Option to Lease Building 2

   59

EXHIBIT H – Memorandum of Lease

   62

 

Page iii



--------------------------------------------------------------------------------

1. PARTIES: THIS LEASE, is entered into on this 28th day of June, 2004,
(“Effective Date”) between SOBRATO LAND HOLDINGS, a California Limited
Partnership, whose address is 10600 North De Anza Boulevard, Suite 200,
Cupertino, CA 95014 and NETFLIX, INC., a Delaware Corporation, whose address is
970 University Avenue, Los Gatos, CA 95032, hereinafter called respectively
Landlord and Tenant. Landlord and Tenant are collectively referred to in this
Lease as the “Parties”.

 

2. PREMISES: Landlord hereby leases to Tenant, and Tenant hires from Landlord
that certain building (referred to herein as “Building” or “Premises”) to be
constructed on Lot 1 as shown on Exhibit “A” attached hereto situated in the
Town of Los Gatos, County of Santa Clara, State of California. The Building is
situated within a project site which at completion will be shared with (i) an
additional building (“Building 2”) to be constructed on Lot 2, (ii) a
subterranean parking structure (“Parking Structure”) and surface parking and
common areas to be constructed on Lot A and (iii) a residential condominium
development to be constructed on Lot B, all as shown in Exhibit “A” (“Project”).
The parties acknowledge that Lot 1 and Lot 2 will be separate parcels from Lot
A, however, for all purposes hereunder when referring to Lot 1, it shall include
all appurtenant rights of an owner to the use, enjoyment, management and control
of Lot A. For purposes of this Lease the Building is to contain approximately
80,000 rentable square feet. Until Building 2 is constructed and the Parking
Structure is expanded as provided below, all parking spaces to be located in the
Parking Structure and on the surface of Lot A (which are not shown on Exhibit A
as shared parking (“Shared Parking”)) shall be for the exclusive use of Tenant
(the “Commercial Parking”). Following completion of Building 2, the Commercial
Parking will be increased by expanding the Parking Structure and surface parking
on Lot A and the Building and Building 2 will share (i) the Commercial Parking,
(ii) the Shared Parking (iii) landscaped common areas, sidewalks, service areas
and other site facilities detailed on the plans and specifications. The
Commercial Parking may be constructed in phases, provided the Commercial Parking
available for Building 1 and Building 2, as applicable, (excluding the Shared
Parking) is not less than 3.5 parking space for every 1,000 rentable square feet
of completed building space within Lot 1 and Lot 2. The Commercial Parking
provided to Building 1 and Building 2 shall not be allocated between Tenant and
the tenant of Building 2, if any, unless Tenant notifies Landlord that there are
not consistently 3.5 spaces per 1,000 square feet available to Tenant. In such
event Landlord agrees to designate by striping the parking or other signage
based on square footage to Tenant and the tenant of Building 2. In such event,
Landlord shall undertake such action to effectuate such request and thereafter
Tenant shall be able to enforce its right to utilize such parking through towing
or other reasonable measures. Upon substantial completion of the Building,
Landlord shall deliver to Tenant a certified statement of the final
determination of the Building rentable square footage, which determination shall
be made by measuring from the exterior outside wall to exterior of the opposite
outside wall without deduction plus the area of the covered balconies and shall
serve as the rentable square footage used under this Lease. Rentable square
footage shall exclude any uncovered balconies, common area arcades or parking
structure. Upon determination of the final Building rentable square footage, the
initial Base Monthly Rent payable pursuant to Section 4.A shall be adjusted to
the product of (i) the Building rentable square footage and (ii) Two and 05/100

 

Page 1



--------------------------------------------------------------------------------

Dollars per rentable square foot. Tenant shall also have access between 8:30
a.m. and 5 p.m. Monday through Friday, normal business holidays excluded, to the
fitness center and swimming pool constructed on Lot B. Landlord, at its cost,
shall construct a barbeque area on Lot A as reasonably agreed to by Landlord and
Tenant. Unless expressly provided otherwise, the term Premises as used herein
shall include the Tenant Improvements (defined in Section 5.B) constructed by
Tenant pursuant to Section 5.B. Tenant acknowledges Landlord’s right to and
hereby consents to construction of additional building(s) within the Project or
on adjacent land owned by Landlord, provided however, such construction will not
result in increased obligations of Tenant hereunder.

 

3. USE:

 

A. Permitted Uses: Tenant shall use the Premises as permitted under applicable
zoning laws only for the following purposes and shall not use of the Premises
for any other purpose without the prior written consent of Landlord, which shall
not be unreasonably withheld: Office, research and development, marketing, light
manufacturing, ancillary storage and other incidental uses thereto. Tenant shall
use only the number of parking spaces allocated to Tenant under this Lease.
Tenant shall have the right to park up to four (4) delivery vehicles overnight
in the parking lot. All commercial trucks and delivery vehicles shall (i) be
parked away from the adjacent residential development, (ii) loaded and unloaded
in a manner which does not interfere with the businesses of other occupants of
the Project, and (iii) permitted to remain within the Project only so long as is
reasonably necessary to complete the loading and unloading. Landlord represents
and warrants that the use specified herein is permitted pursuant to any Laws or
Restrictions.

 

B. Uses Prohibited: Tenant shall not commit or suffer to be committed on the
Premises any waste, nuisance, or other act or thing which may disturb the quiet
enjoyment of any other tenant in or around the Premises, nor allow any sale by
auction or any other use of the Premises for an unlawful purpose. Tenant shall
not (i) damage or overload the electrical, mechanical or plumbing systems of the
Premises, (ii) attach, hang or suspend anything from the ceiling, walls or
columns of the Building in excess of the load limits for which such ceiling,
walls or columns are designed, or set any load on the floor in excess of the
load limits for which such floors are designed, or (iii) generate dust, fumes or
waste products which create a fire or health hazard or damage the Premises or
any portion of the Project, including without limitation the soils or ground
water in or around the Project. No materials, supplies, equipment, finished
products or semi-finished products, raw materials or articles of any nature, or
any waste materials, refuse, scrap or debris, shall be stored upon or permitted
to remain on any portion of the Premises outside of the Building without
Landlord’s prior approval, which approval may be withheld in its sole
discretion.

 

C. Advertisements and Signs: Tenant will not place or permit to be placed, in,
upon or about the Premises any signs not approved by the town and other
governing authority having jurisdiction. Tenant will not place or permit to be
placed upon the Premises any signs, advertisements or notices without the
written consent of Landlord as to type, size, design, lettering, coloring and
location, which consent will not be unreasonably withheld. Any sign placed on
the Premises shall be removed by Tenant, at its sole cost, prior to the
Expiration Date or promptly following the earlier termination of the Lease, and
Tenant shall repair, at its sole cost, any damage or injury to the Premises
caused thereby, and if not so removed, then Landlord may have same so removed at
Tenant’s expense. Notwithstanding anything herein to the contrary, Tenant shall
be permitted to affix signage to or around the Building as permitted by the Town
of Los Gatos.

 

D. Covenants, Conditions and Restrictions: Subject to Section 21.T, this Lease
is subject to the effect of (i) any covenants, conditions, restrictions,
easements, mortgages or deeds of trust, ground leases, rights of way of record
and any other matters or documents of record; and (ii) any zoning laws of the
town, county and state where the Building is situated (collectively referred to
herein as “Restrictions”)

 

Page 2



--------------------------------------------------------------------------------

and Tenant will conform to and will not violate the terms of any such
Restrictions. This Lease is specifically subject to that certain agreement
entitled Declaration Of Reciprocal Easements And Operating Agreement For Shared
Roadway Common Services And Operations which governs among other things the use
and allocation of the costs associated with the shared roadway of the Project
and is substantially in the form attached hereto as Exhibit “B” (“Declaration”).
Landlord shall not make any modifications to the Declaration or any Restrictions
that may increase Tenant’s obligations or decrease its rights or otherwise
interfere with Tenant’s use, access or parking. Notwithstanding anything in the
Declaration to the contrary, Tenant shall have reasonable approval rights over
any budget produced under the Declaration or any other expenditures. In
addition, both parties will review and approve the final text of the Declaration
prior to recordation.

 

4. TERM AND RENTAL:

 

A. Base Monthly Rent: The term (“Lease Term”) shall be for eighty four (84)
months, commencing on substantial completion of Building Shell and Tenant
Improvements as determined pursuant to Section 5 (the “Commencement Date”)
estimated to be fifteen (15) months following Effective Date and ending eighty
four (84) months thereafter (“Expiration Date”). Notwithstanding the Parties’
agreement that the Lease Term begins on the Commencement Date, this Lease and
all of the obligations of Landlord and Tenant shall be binding and in full force
and effect from and after the Effective Date. In addition to all other sums
payable by Tenant under this Lease, Tenant shall pay as base monthly rent (“Base
Monthly Rent”) for the Premises the amount of Two Dollars and Five Cents ($2.05)
per rentable square foot. (such amount to be One Hundred Sixty Five Thousand
Five Hundred Forty and No/100 Dollars ($165,540.00) for an 80,000 rentable
square foot building). Base Monthly Rent shall be due in advance on or before
the first day of each calendar month during the Lease Term. All sums payable by
Tenant under this Lease shall be paid to Landlord in lawful money of the United
States of America, without offset or deduction and without prior notice or
demand, at the address specified in Section 1 of this Lease or at such place or
places as may be designated in writing by Landlord during the Lease Term. Base
Monthly Rent for any period less than a calendar month shall be a pro rata
portion of the monthly installment.

 

B. Rental Adjustment: Beginning twelve (12) months after the Commencement Date,
and every twelve (12) months thereafter (an “Adjustment Date”), the then-payable
Base Monthly Rent shall be subject to adjustment based on the increase, if any,
in the Consumer Price Index that has occurred during the twelve (12) months
preceding the then-applicable Adjustment Date, but in no event shall the
increase on any Adjustment Date be less than two percent (2%) or more than six
percent (6%). The basis for computing the adjustment shall be the U.S.
Department of Labor, Bureau of Labor Statistic’s Consumer Price Index for All
Urban Consumers, All Items, 1982-84=100, for the San Francisco-Oakland-San Jose
area (“Index”). The Index most recently published preceding the Commencement
Date shall be considered the “Base Index” for the first adjustment. Thereafter,
the index most recently published preceding the previous Adjustment Date shall
be considered the “Base Index.” If the Index most recently published preceding
the Adjustment Date (“Comparison Index”) is greater than the Base Index, the
then-payable Base Monthly Rent shall be increased by multiplying the
then-payable Base Monthly Rent by a fraction, the numerator of which is the
Comparison Index and the denominator of which is the Base Index. On adjustment
of the Base Monthly Rent, which shall be completed within 3 months of each
Adjustment Date, Landlord shall notify Tenant by letter stating the new Base
Monthly Rent and providing reasonable detail to support the Landlord’s
calculation. Landlord’s calculation of the Base Monthly Rent escalation shall be
conclusive and binding unless Tenant objects to said calculation within thirty
(30) days of Tenant’s receipt from Landlord of such calculation. Landlord’s
failure to adjust Base Monthly Rent on an Adjustment Date shall not prevent
Landlord from retroactively adjusting Base Monthly Rent at any subsequent time
during the Lease Term

 

Page 3



--------------------------------------------------------------------------------

provided however, Landlord shall use all commercially reasonable efforts to give
Tenant notice of any adjustment promptly. If the Index base year is changed so
that it differs from 1982-84=100, the Index shall be converted in accordance
with the conversion factor published by the United States Department of Labor,
Bureau of Labor Statistics. If the Index is changed, revised or discontinued for
any reason, there shall be substituted in lieu thereof and the term “Consumer
Price Index” shall thereafter refer to the most nearly comparable official price
index of the United States Government in order to obtain substantially the same
result as would have been obtained had the original Consumer Price Index not
been discontinued, revised or changed, which alternative index shall be selected
by Landlord and shall be subject to Tenant’s written reasonable approval.

 

C. Late Charges: Tenant hereby acknowledges that late payment by Tenant to
Landlord of Base Monthly Rent and other sums due hereunder will cause Landlord
to incur costs not contemplated by this Lease, the exact amount of which is
extremely difficult to ascertain. Such costs include but are not limited to:
administrative, processing, accounting, and late charges which may be imposed on
Landlord by the terms of any contract, revolving credit, mortgage, or trust deed
covering the Premises. Accordingly, if any installment of Base Monthly Rent or
other sum due from Tenant shall not be received by Landlord or its designee
within five (5) business days after notice that such payment is past due
(provided however no such notice is required if Landlord has given such notice
more than twice in any given calendar year). Tenant shall pay to Landlord a late
charge equal to five (5%) percent of such overdue amount, which late charge
shall be due and payable on the same date that the overdue amount was due. The
parties agree that such late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant, excluding
interest and attorneys fees and costs. If any rent or other sum due from Tenant
remains delinquent for a period in excess of thirty (30) days then, in addition
to such late charge, Tenant shall pay to Landlord interest on any rent that is
not paid when due at the Agreed Interest Rate specified in Section 21.J
following the date such amount became due until paid. Acceptance by Landlord of
such late charge shall not constitute a waiver of Tenant’s default with respect
to such overdue amount nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder. In the event that a late charge is
payable hereunder, whether or not collected, for three (3) consecutive
installments of Base Monthly Rent, then the Base Monthly Rent shall
automatically become due and payable quarterly in advance, rather than monthly,
notwithstanding any provision of this Lease to the contrary.

 

C. Security Deposit: Intentionally deleted.

 

5. CONSTRUCTION :

 

A. Building Shell Construction: At Landlord’s sole cost and expense, Landlord
shall cause the shell of the Building (“Building Shell” or “Shell”) to be
constructed by Devcon Construction (“General Contractor”), in the location and
configuration shown on Exhibit “A” and in accordance with all applicable Laws
and Governmental Regulations and the Building Shell plans and guideline
specifications prepared by Form4, Inc. (“Landlord’s Architect”) which shall be
attached as Exhibit “C” (“Shell Plans and Specifications”), and which shall be
generally consistent with the schematic design drawings prepared by Landlord’s
Architect dated 4/14/04 (“Preliminary Shell Schematic Drawings”) and attached as
Exhibit “D”. Within forty five (45) days after the Effective Date, Landlord
shall cause Landlord’s Architect to prepare and deliver to Tenant proposed Shell
Plans and Specifications, including fully-engineered working drawings for the
Shell. Within ten (10) business days following receipt of the proposed Shell
Plans and Specifications, Tenant shall either approve the proposed Shell Plans
and Specifications or deliver to Landlord its proposal for the changes which are
necessary in Tenant’s opinion to conform such proposed Shell Plans and
Specifications to the Preliminary Shell Schematic Drawings. If Tenant fails to
approve or disapprove the proposed Shell Plans and Specifications within the
allowed time period, the draft Shell Plans and Specifications proposed by
Landlord shall be deemed to be the approved

 

Page 4



--------------------------------------------------------------------------------

Shell Plans and Specifications for purposes of this Agreement. If Tenant
disapproves the proposed Shell Plans and Specifications in any respect, the
parties shall confer and negotiate in good faith to reach agreement on the final
Shell Plans and Specifications. The Building Shell shall include the Parking
Structure, the foundation system and slab, walls, structural and finished roof,
exterior glazing (including soundproofing), entry doors, and all improvements
necessary for the Shell to comply with the Americans with Disabilities Act
(“ADA”); all parking areas (including striping and ADA-required signage),
driveways, curbs, sidewalks, utility installations, exterior lighting,
irrigation systems, landscaping, and other outside area improvements specified
in the Shell Plans and Specifications; and all other on-site and off-site
improvements required by any governmental authority as a condition of its
issuance of any approval for construction of the Shell or the Tenant
Improvements (including road widening, resurfacing and striping, signalization,
sidewalks, curbs, lighting and other improvements; and shall include those items
set forth in the attached Exhibit “E” (“Building Shell Definition”).

 

As soon as the Shell Plans and Specifications are approved by Landlord and
Tenant, Landlord shall submit the approved Shell Plans and Specifications to all
appropriate governmental agencies for their approval and issuance of all
required permits. Landlord shall use its reasonable best efforts to obtain all
governmental approvals and permits necessary for construction of the Shell,
including a building permit from the Town of Los Gatos, as soon as possible and
thereafter cause the General Contractor to Substantially Complete the Building
Shell. The Building Shell shall be deemed substantially complete (“Substantially
Complete” or “Substantial Completion”) when: (i) the Building Shell has been
substantially completed in accordance with the Shell Plans and Specifications,
as evidenced by a final inspection or its equivalent by the appropriate
governmental authority, including a temporary certificate of occupancy for the
Shell, if applicable, or any final “sign-off” by all required governmental
authorities, (ii) the Landlord’s Architect has certified that the Building Shell
has been completed in accordance with the Shell Plans and Specifications, (iii)
all utilities have been installed in accordance with the Shell Plans and
Specifications, and (iv) all incomplete or defective construction which could
interfere with or impede construction and installation of the Tenant
Improvements has been remedied and repaired.

 

B. Tenant Improvement Construction: Landlord shall cause the improvements to the
interior of the Premises (“Tenant Improvements”) to be constructed by the
General Contractor, in accordance with plans and outline specifications to be
attached as Exhibit “F” (“Tenant Improvement Plans and Specifications”). For
purposes of this Lease, the “Building Core” means elevators, finished restrooms,
down heads of the fire sprinklers, HVAC and electrical systems distributed to
each floor, exiting stair finishes, and a finished building lobby. The Tenant
Improvements Plans and Specifications shall be prepared, at Tenant’s expense by
Form4, Inc. (“Tenant’s Architect”). Within thirty (30) days following approval
of the final Shell Plans and Specifications by Landlord and Tenant, Tenant shall
cause Tenant’s Architect to prepare and deliver to Landlord a space plan for the
Tenant Improvements for Landlord’s approval, which approval shall not be
unreasonably withheld or delayed. If Landlord fails to approve or disapprove the
proposed space plan within ten (10) business days following delivery of the
proposed space plan to Landlord, the space plan proposed by Tenant shall be
deemed to be the approved preliminary plans for the Tenant Improvements (the
“Preliminary TI Plans”). If Landlord disapproves the proposed space plan,
Landlord shall deliver to Tenant Landlord’s written proposal for required
changes, and the parties shall negotiate in good faith to reach agreement on the
Preliminary TI Plans. Within seventy five (75) days after the Preliminary TI
Plans are approved by Landlord and Tenant, Tenant shall cause Tenant’s Architect
to prepare and deliver to Landlord proposed final Tenant Improvement Plans and
Specifications with all detail reasonably necessary for submittal to the Town
for issuance of building permits and for construction and shall include any
information required by the relevant agencies regarding

 

Page 5



--------------------------------------------------------------------------------

Tenant’s use of Hazardous Materials if applicable. Within ten business (10) days
thereafter, Landlord shall either approve or disapprove the proposed final
Tenant Improvement Plans and Specifications, Landlord shall not unreasonably
withhold or delay its approval and may not in any event disapprove proposed
Tenant Improvement Plans and Specifications so long as they are consistent with
the approved Preliminary TI Plans. If Landlord disapproves the proposed Tenant
Improvement Plans and Specifications in any respect, Landlord shall specify in
reasonable detail the changes that are required, in Landlord’s reasonable
opinion, to conform the proposed Tenant Improvement Plans and Specifications to
the Preliminary TI Plans. If Landlord fails to approve or disapprove the
proposed Tenant Improvement Plans and Specifications within the allowed time
period, the final Tenant Improvement Plans and Specifications proposed by Tenant
shall be deemed to be the approved Tenant Improvement Plans and Specifications
for purposes of this Agreement.

 

The Tenant Improvement Plans and Specifications shall provide for a minimum
build-out in all areas of the Premises consisting of: (i) the Building Core,
(ii) floor coverings, (iii) t-bar suspended ceiling (iv) distribution of the
HVAC system, and (v) 2’ x 4’ drop-in fluorescent lighting. Tenant shall not have
the right to delay the completion of the foregoing minimum Tenant Improvement
build-out beyond a reasonable time, subject to Section 5.G (Force Majeure)
below. The Tenant Improvement Plans and Specifications shall be prepared in
sufficient detail to allow the General Contractor to construct the Tenant
Improvements. The Tenant Improvements shall not be removed or altered by Tenant
without the prior written consent of Landlord as provided in Section 7. Tenant
shall have the right to depreciate and claim and collect any investment tax
credits for the Tenant Improvements during the Lease Term and Landlord shall
have the right to depreciate and claim any investment tax credits for the
Building Shell and Parking Structure. Upon expiration of the Lease Term or any
earlier termination of the Lease, the Tenant Improvements shall become the
property of Landlord and shall remain upon and be surrendered with the Premises,
and title thereto shall automatically vest in Landlord without any payment
therefore.

 

As soon as the Tenant Improvement Plans and Specifications are approved by
Landlord and Tenant, Landlord shall submit the approved Tenant Improvements
Plans and Specifications to all appropriate governmental authorities for their
approval and issuance of all required permits. Landlord shall use its reasonable
best efforts to obtain all governmental approvals and permits necessary for
construction and installation of the Tenant Improvements in accordance with the
approved Tenant Improvement Plans and Specifications as soon as possible,
including a building permit from the Town of Los Gatos for the Tenant
Improvements. As soon as such governmental approvals and permits have been
obtained, Landlord shall cause the General Contractor to commence and diligently
prosecute completion of the construction and installation of the Tenant
Improvements so that the Tenant Improvements will be substantially complete by
October 14, 2005. Landlord shall cause the Shell and the Tenant Improvements to
be constructed in a good and workmanlike manner, in accordance with the approved
Shell Plans and Specifications and Tenant Improvement Plans and Specifications,
in compliance with all applicable Laws and Governmental Regulations, and using
only new materials of good quality. The Tenant Improvements shall be deemed
substantially complete when (i) the Tenant Improvements have been substantially
completed in accordance with the Tenant Improvement Plans and Specifications, as
evidenced by the issuance of a certificate of occupancy or its equivalent by the
appropriate governmental authority, (ii) Tenant’s Architect has certified that
the Tenant Improvements has been completed in accordance with the Tenant
Improvement Plans and Specifications and all applicable Laws and Governmental
Regulations, (iii) all utilities are hooked up and available for use, (iv) all
incomplete or defective construction which interferes with Tenant’s use of the
Premises has been remedied and repaired, (v) Landlord has delivered possession
of the Premises to Tenant, and (vi) Tenant has had forty-five (45) days

 

Page 6



--------------------------------------------------------------------------------

within which to install its trade fixtures, furniture and equipment, including,
without limitation, Tenant’s telephone, telecommunications, data cabling and
security systems, signage, and other operating systems for the Premises.
Installation of Tenant’s data and phone cabling, or Tenant’s furniture, shall
not, however, be required in order to deem the Tenant Improvements Substantially
Complete. When the Premises are substantially complete, including all Tenant
Improvements, Landlord shall deliver possession of the completed Premises to
Tenant. Tenant shall not, however, have any obligation to accept possession of
the Premises or commence payment of rent until the later of (i) the date that
the Premises (including all Tenant Improvements), are substantially complete or
(ii) October 14, 2005.

 

Landlord acknowledges that its failure to deliver the Premises to Tenant
substantially complete on or before January 14, 2006 (subject to extension for
Force Majeure or Tenant Delay) will cause Tenant to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain. Accordingly, if Landlord fails to deliver to Tenant the Premises
(including all Tenant Improvements) substantially complete on or before said
date, Landlord shall pay to Tenant, as reimbursement for such costs, an amount
equal to Ten Thousand Dollars ($10,000) as liquidated damages for each day
delivery of the Premises is delayed beyond such date as its sole and exclusive
remedy for Landlord’s failure to achieve substantial completion. The parties
agree that such amount represents a fair and reasonable estimate of the cost
Tenant will incur by reason of the late delivery of the Premises. At Tenant’s
election, Tenant may offset any sum due Tenant under this paragraph against
rental and other payments otherwise due Landlord (including, without limitation,
under paragraph 5.E below).

 

C. Pricing: Within ten (10) days after completion of the Tenant Improvements
Plans and Specifications, Landlord shall cause the General Contractor to submit
to Tenant competitive bids, solicited from at least three (3) subcontractors
approved by Tenant for each aspect of the work in excess of Fifty Thousand and
No/100 Dollars ($50,000.00) related to the Tenant Improvements or such other
amount as requested by Tenant. All such bidding shall be on an “open book” basis
so that Tenant may be present at the opening of each bid and Tenant shall in any
event receive copies of all bid solicitations and responses to and from
prospective bidders. Notwithstanding Tenant’s right to approve the
subcontractors, each subcontractor shall be a contractor only of the General
Contractor and/or Landlord, and Tenant shall have no liability to any
subcontractor under any subcontract or otherwise with respect to the Premises.
Landlord shall cause the General Contractor to utilize the low bid in each case
unless Tenant approves General Contractor’s use of another subcontractor.
Landlord shall promptly prepare and deliver to Tenant, for Tenant’s approval, a
detailed, comprehensive, budget (the “Tenant Improvement Budget”) which shall
identify all costs to be incurred in connection with the construction and
installation of the Tenant Improvements, including a five percent (5%)
contingency to protect the General Contractor against cost overruns and the
general contractor fee specified in Section 5.H below, which amount may be spent
only with approval of Tenant, not to be unreasonably withheld. Upon Tenant’s
written approval of the Tenant Improvement Budget, which approval shall not be
unreasonably withheld or delayed, Landlord and Tenant shall be deemed to have
given their respective approvals of the final Tenant Improvement Plans and
Specifications on which the Tenant Improvement Budget was made, and Landlord
shall cause the General Contractor to proceed with the construction of the
Tenant Improvements in accordance with the terms of Section 5.B above. If Tenant
does not specifically approve or disapprove the Tenant Improvement Budget within
ten (10) business days of submission, Tenant shall be deemed to have approved
the bids. Should Tenant disapprove the Tenant Improvement Budget within ten (10)
days from receipt of same, the Tenant’s Architect shall have ten (10) business
days following disapproval to make modifications to the design and resubmit
revised Tenant Improvement Plans to the General Contractor for pricing. The
General Contractor shall thereafter have five business (5) days to price the
changes with the low bidder from each trade and resubmit revised pricing to
Tenant for approval.

 

Page 7



--------------------------------------------------------------------------------

D. Change Orders: Subject to the reasonable approval by Landlord, Tenant shall
have the right to order changes in the Tenant Improvements. Upon request and
prior to Tenant’s submitting any binding change order, Landlord shall cause the
General Contractor to promptly provide Tenant with written statements of the
actual, direct construction cost to implement and any time delay or increased
construction costs associated with any proposed change order, which statements
shall be binding on General Contractor. If no time delay or increased
construction cost amount is noted on the written statement, the parties agree
that there shall be no adjustment to the construction cost or the Commencement
Date associated with such change order. If ordered by Tenant, Landlord shall
cause the General Contractor to implement such change order and the cost of
constructing the Tenant Improvements shall be increased or decreased in
accordance with the cost statement previously delivered by General Contractor to
Tenant for any such change order. All such costs of construction to implement
any such change shall be calculated in accordance with Section 5.F below.

 

E. Building Shell Costs: Tenant shall initially pay for the cost of the Parking
Structure not to exceed the sum of Six Million and No/100 Dollars
($6,000,000.00). Tenant may elect to pay the foregoing amount in either of the
following ways (i) within two weeks after notice from Landlord that all
necessary permits have been obtained and construction on the Parking Structure
has commenced (such notice to be given no earlier than August 1, 2004), make a
payment of $1,000,000 and thereafter make payments of $1,000,000 no later than
the 5th day of each calendar month for the 5 calendar months following delivery
of the Landlord’s notice or (ii) make progress payments as set forth below. If
electing (ii) above, then during the course of construction of Parking
Structure, Landlord shall cause the General Contractor to deliver to Tenant not
more than once each calendar month a written request for payment (“Progress
Invoice”) which shall include and be accompanied by (i) General Contractor’s
certified statements setting forth the amount requested, certifying the
percentage of completion of each item for which reimbursement is requested and
that the construction of the Parking Structure is “on budget”, (ii) copies of
paid invoices of suppliers and subcontractors performing work on the Parking
Structure in the aggregate amount of the Progress Invoice, and (iii) Landlord
Architect’s certified statement that all of the work for which payment is to be
made pursuant to such Progress Invoice has been performed in compliance with the
Shell Plans and Specifications and this Lease. Tenant shall pay Landlord the
amount due pursuant to the Progress Invoice, within ten (10) business days after
Tenant’s receipt and approval of the above items. Landlord shall pay the balance
of all costs associated with the Building Shell, including all other costs
associated with the Parking Structure.

 

F. Tenant Improvement Costs: Tenant shall also pay the Tenant Improvement Costs
described below, however Tenant shall have the right to offset and credit
against all Tenant Improvement Costs all amounts paid by Tenant for the Parking
Structure pursuant to Section 5.E above. The “Tenant Improvement Costs” shall
consist of only the following to the extent actually incurred by General
Contractor in connection with the construction of Tenant Improvements:
construction costs for labor and materials, amounts paid to governmental
authorities for inspections and issuance of building permits and approvals for
the Tenant Improvements (but not that portion of such amounts applicable to, or
based on the value of, the Shell), and the General Contractor overhead and
profit as described in Section 5.H below. In no event, however, shall Tenant
Improvement Costs include (i) charges and expenses for changes to the Tenant
Improvement Plans and Specifications which have not been approved by Tenant,
(ii) wages, labor and overhead for overtime and premium time, (iii) additional
costs and expenses incurred by Landlord on account of any contractor’s or
subcontractor’s default or construction defects, (iv) principal, interest and
fees for construction and permanent financing, (v) offsite management or other

 

Page 8



--------------------------------------------------------------------------------

general overhead costs incurred by Landlord, (vi) bond premiums, (vii) costs for
which Landlord has a right of reimbursement from others (including, without
limitation, insurers and warrantors), (viii) restoration costs in excess of
insurance proceeds as a consequence of casualties, (ix) penalties and late
charges attributable to Landlord’s failure to pay Tenant Improvement Costs, (x)
attorneys’, experts’ and other fees and costs in connection with contracts and
disputes, and (xi) costs in excess of the approved Tenant Improvement Budget, as
modified by change orders approved by Tenant; all of which shall be the sole
obligation of Landlord.

 

Following Substantial Completion of the Tenant Improvements, Landlord shall
deliver to Tenant a written request for payment which shall include and be
accompanied by General Contractor’s certified statements setting forth the
amount expended for Tenant Improvement Costs less the aggregate amount
previously paid by Tenant for the Parking Structure, together with all other
items required to be submitted for each Progress Invoice under Section 5.E
above, except that all such items shall relate to the construction and
installation of the Tenant Improvements and not the Parking Structure. In
addition, when the Premises are substantially complete, Landlord shall submit to
Tenant a final and detailed accounting of all Tenant Improvement Costs paid by
Landlord, certified to be true and correct by Landlord’s financial officers.
Tenant may audit the books, records and supporting documents of Landlord and
General Contractor to the extent necessary to determine the accuracy of such
accounting. Tenant shall bear the cost of such audit unless such audit discloses
that Landlord has overstated the Tenant Improvement Costs by more than two
percent (2%), in which event Landlord shall pay the costs of Tenant’s audit.
Landlord shall promptly refund any overpayments to Tenant. Provided that the
Tenant Improvements have in fact been substantially completed and Tenant has
received from Tenant’s Architect a written statement certifying such substantial
completion of the Tenant Improvements in accordance with the approved Tenant
Improvements Plans and Specifications, Tenant shall pay to Landlord the amount
due pursuant to the invoice, within thirty (30) days after Tenant’s receipt and
approval of the above items. If the aggregate amount paid by Tenant for the
Parking Structure under Section 5.E exceeds the aggregate amount of the Tenant
Improvement Costs, then Landlord shall promptly refund such excess to Tenant.
Tenant shall have the further right to offset and credit any amounts not so
refunded by Landlord against any rental or other amounts payable by Tenant under
this Lease.

 

G. Force Majeure: Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes (excluding disputes between Landlord and the General Contractor
or between or among the General Contractor and any subcontractors), governmental
restrictions, regulations, controls, civil commotion, fire or other act of God,
and other similar causes beyond the reasonable control of Landlord (except
financial inability) shall extend the dates contained in this Section 5 by a
period equal to the period of any said prevention, delay or stoppage; provided,
however, that Landlord shall use its reasonable best efforts to minimize all
such delays. If Landlord fails to obtain all building permits necessary to
construct the Parking Structure and Building Shell and fails to commence
construction by January 14, 2005, Tenant shall have the right to terminate this
Lease by providing Landlord with written notice of termination and thereafter
this Lease shall be deemed terminated provided Tenant shall be entitled to a
refund of any monies advanced hereunder.

 

H. General Contractor Overhead & Profit: As compensation to General Contractor
for its services related to construction of the Building Shell and Tenant
Improvements, General Contractor shall receive a fee of 6% of the Tenant
Improvement Costs or as may otherwise be mutually agreed to by Tenant and
General Contractor, which fee shall cover all of the following: insurance,
construction supervision and administration, temporary on-site facilities, home
office administration, supervision, and coordination and construction profit.
Except as provided therein, neither Landlord nor General Contractor shall
receive any other fee or payment from Tenant in connection with the development,
construction and installation of the Premises.

 

Page 9



--------------------------------------------------------------------------------

I. Tenant Delays: A “Tenant Delay” shall mean any delay in substantial
completion of the Building to the extent actually caused by the following: (i)
Tenant’s failure to complete or approve the Tenant Improvement Plans by the
dates set forth in Section 5.B, (ii) Tenant’s failure to approve the bids for
construction by the dates set forth in Section 5.C, (iii) changes to the plans
requested by Tenant which delay the progress of the work, not to exceed any
delay approved by Tenant under the applicable change order, (iv) Tenant’s
failure to make a progress payment for the Parking Structure costs as provided
in Section 5.E, and (v) any errors or omissions in the Tenant Improvement Plans
provided by Tenant’s architect. Tenant Delay shall exclude, however, any delay
in substantial completion of the Building to the extent caused by the following:
(i) Landlord’s failure timely to perform its obligations under this Lease, its
agreement with the General Contractor, or any permits or licenses with
governmental authorities (including, without limitation, payment of costs to
construct and install the Shell and the Tenant Improvements as provided herein);
(ii) General Contractor’s failure to perform its obligations under this Lease
and/or its agreement with Landlord; (iii) Landlord’s failure to approve the
Tenant Improvements Plans and Specifications by the date set forth in Section
5.B; and (iv) any errors or omissions in the Shell Plans and Specifications.
Notwithstanding anything to the contrary set forth in this Lease, and regardless
of the actual date the Premises are substantially complete, the Commencement
Date shall be deemed to be the date the Commencement Date would have occurred if
no Tenant Delay had occurred.

 

J. Insurance: Risk of loss of the Premises prior to the Commencement Date shall
be borne by Landlord. Landlord shall cause the General Contractor to procure (as
part of Contractor’s Fee) a “Broad Form” liability insurance policy in the
amount of Three Million Dollars ($3,000,000.00). Landlord shall also procure (as
a cost of the Building Shell) builder’s risk insurance for the full replacement
cost of the Building Shell and Tenant Improvements while the Building and Tenant
Improvements are under construction, up until the date that the casualty
insurance policy described in Section 9 is in full force and effect. Landlord’s
insurance policy (i) shall be in a form reasonably satisfactory to Tenant and
name Tenant as a named insured, (ii) shall be carried with a company reasonably
acceptable to Tenant, (iii) shall provide that such policy shall not be subject
to cancellation or change except after at least ten (10) days prior written
notice to Tenant, and (iv) shall contain a “cross liability” provision insuring
Landlord and Tenant against any loss incurred by the negligence of the other
party. Tenant shall be designated as a named insured on such insurance policy
and the “deductible” thereunder shall not exceed Twenty Five Thousand Dollars
($25,000).

 

If the Premises are damaged or destroyed prior to the Commencement Date of this
Lease, Tenant shall have the right to terminate this Lease if the Premises
(including the Tenant Improvements), in the reasonable opinion of Landlord’s
Architect, cannot be substantially completed prior to July 14, 2006. If this
Lease is so terminated, Tenant shall be entitled to that amount of the insurance
proceeds equal to the amount paid by Tenant for the Parking Structure and the
Tenant Improvements prior to the termination date. If the Premises are damaged
or destroyed and this Lease is not terminated, Landlord shall promptly and
diligently complete construction of the Premises (including the Tenant
Improvements) in accordance with this Lease, and all insurance proceeds with
respect to the loss shall be paid to an independent depository, reasonably
acceptable to Landlord and Tenant, for disbursement to the contractors
completing the Premises as the work progresses in accordance with customary
institutional lending practices.

 

K. Punch List & Warranty: Within thirty (30) days after the Building Shell and
Tenant Improvements are substantially complete, Landlord shall cause the General
Contractor to immediately correct any construction defect or other “punch list”
item which Tenant brings to General Contractor’s attention. All such work shall
be performed so as to reasonably minimize

 

Page 10



--------------------------------------------------------------------------------

the interruption to Tenant and its activities on the Premises. The preparation
of such a “punch list” shall not, however, be deemed an acceptance by Tenant of
the Premises as free from defects and shall not in any way affect Landlord’s or
General Contractor’s warranty obligations.

 

General Contractor shall provide a standard contractor’s warranty with respect
to the Building Shell and the Tenant Improvements for one (1) year from the
Commencement Date. Such warranty shall exclude routine maintenance, damage
caused by Tenant’s negligence or misuse, damages arising from any deficiency in
the Tenant Improvement plans and specifications provided by Tenant’s architect,
and acts of God. In addition, effective upon delivery of the Premises to Tenant,
Landlord warrants that (i) the Shell and the Tenant Improvements were
constructed in accordance with all Laws and Governmental Regulations, (ii) the
Shell and the Tenant Improvements were constructed in accordance with the Shell
Plans and Specifications and the Tenant Improvements Plans and Specifications,
respectively, and in a good and workmanlike manner, (iii) all material and
equipment installed in the Premises was new and otherwise of good quality and
was installed in accordance with all manufacturer’s specifications, instructions
and requirements, and (iv) all material and equipment installed in the Premises
has been paid for and is free of liens and security interests. All construction,
product and equipment warranties and guaranties obtained by Landlord shall, to
the extent obtainable, provide that such warranties and guaranties shall also
run to the benefit of Tenant and its successors and assigns. Landlord shall
cooperate with Tenant in enforcing such warranties and guaranties.
Notwithstanding anything to the contrary in this Lease, Tenant’s acceptance of
the Premises shall not be deemed a waiver of the foregoing warranty, and
Landlord shall promptly repair all violations of the warranty set forth in this
paragraph at its sole cost and expense.

 

L. Other Work by Tenant: All work not described in the Shell Plans and
Specifications or Tenant Improvement Plans and Specifications, such as
furniture, telephone equipment, telephone wiring and office equipment work,
shall be furnished and installed by Tenant at Tenant’ cost. Landlord shall
assure that all utilities are installed and available to the Premises. Prior to
substantial completion, Tenant shall be obligated to (i) provide active phone
lines to any elevators, and (ii) contract with a firm to monitor the fire
system. Forty Five (45) days prior to the estimated date of Substantial
Completion, Landlord shall notify Tenant and shall permit Tenant and its
authorized representatives and contractors access to the Premises before the
Commencement Date for the purpose of installing Tenant’s trade fixtures and
equipment. Any such installation work by Tenant or its authorized
representatives and contractor shall be undertaken upon the following
conditions: (i) the entry into the Premises by Tenant or its representatives or
contractors shall not interfere with or delay General Contractor’s work, (ii)
any contractor used by Tenant in connection with such entry and installation
shall use union labor, and (iii) Tenant shall maintain the liability insurance
required pursuant to this Lease.

 

6. Acceptance of Possession and Covenants to Surrender:

 

A. Delivery and Acceptance: On the Commencement Date, Landlord shall deliver and
Tenant shall accept possession of the Premises and enter into occupancy of the
Premises on the Commencement Date. By accepting possession, Tenant acknowledges
that it has had an opportunity to conduct, and has conducted, such inspections
of the Premises as it deems necessary to evaluate its condition. Except as
otherwise specifically provided herein, Tenant agrees to accept possession of
the Premises in its then existing condition, subject to all Restrictions and
without representation or warranty or further obligation by Landlord except as
provided in this Lease. Tenant’s taking possession of any part of the Premises
shall be deemed to be an acceptance of any work of improvement done by Landlord
in such part as complete and in accordance with the terms of this Lease except
for (i) “Punch List” type items of which Tenant has given Landlord written
notice prior to the time Tenant takes possession

 

Page 11



--------------------------------------------------------------------------------

and (ii) Landlord’s warranties provided in Section 5 above or elsewhere in this
Lease. Within sixty (60) days after the Commencement Date, Tenant agrees to be
in occupancy of at least twenty percent (20%) of the rentable square footage of
the Premises.

 

B. Condition Upon Surrender: Tenant further agrees on the Expiration Date or on
the sooner termination of this Lease, to surrender the Premises to Landlord in
good condition and repair, normal wear and tear excepted. In this regard,
“normal wear and tear” shall be construed to mean wear and tear caused to the
Premises by the natural aging process which occurs in spite of prudent
application of the commercially reasonable standards for maintenance, repair
replacement, and janitorial practices, and does not include items of neglected
or deferred maintenance. In any event, Tenant shall cause the following to be
done prior to the Expiration Date or sooner termination of this Lease: (i) all
interior walls shall be patched and spot painted            , (ii) all tiled
floors shall be cleaned and waxed, (iii) all carpets shall be cleaned and
shampooed, (iv) all broken, marred, stained or nonconforming acoustical ceiling
tiles shall be replaced, (v) all cabling placed above the ceiling by Tenant or
Tenant’s contractors shall be removed, (vi) all windows shall be washed; (vii)
the HVAC system shall be serviced by a reputable and licensed service firm and
left in “good operating condition and repair” as so certified by such firm,
(viii) the plumbing and electrical systems and lighting shall be placed in good
order and repair (including replacement of any burned out, discolored or broken
light bulbs, ballasts, or lenses. Notwithstanding the foregoing, in no event
shall the total cost of the work to complete items i, ii, iii, iv, v, vi and
viii above (absent Tenant’s negligence or misconduct and excluding any repairs
or maintenance required for the HVAC system) exceed Forty Thousand and No/100
Dollars ($40,000.00). On or before the Expiration Date or sooner termination of
this Lease, Tenant shall remove all its personal property and trade fixtures
from the Premises. All property and fixtures not so removed shall be deemed as
abandoned by Tenant. If Landlord has so indicated pursuant to Section 7 below
Tenant shall, at Tenant’s sole cost and expense, remove such Alterations as
Landlord has required and shall repair and restore such to condition at time of
commencement, normal wear and tear excluded. Such repair and restoration shall
include causing the Premises to be brought into compliance with all applicable
building codes and laws in effect at the time of the removal but only to the
extent such compliance is necessitated by and relates solely to the repair and
restoration work of the Tenant Improvements. In no event, however, shall Tenant
be required to remove any portion of the initial Tenant Improvements installed
in accordance with the terms of this Lease.

 

C. Failure to Surrender: If the Premises are not surrendered at the Expiration
Date or sooner termination of this Lease in the condition required by this
Section 6, Tenant shall be deemed in a holdover tenancy pursuant to this Section
6.C. If Tenant remains in possession of the Premises after the Expiration Date
or sooner termination of this Lease without Landlord’s consent, Tenant’s
continued possession shall be on the basis of a tenancy at sufferance and Tenant
shall pay as rent during the holdover period an amount equal to one hundred
twenty-five percent (125%) of the Base Monthly Rent due in the month preceding
the earlier termination or Expiration Date, as applicable, plus all other
amounts payable by Tenant under this Lease. Any holding over shall otherwise be
on the terms and conditions herein specified, except those provisions relating
to the Lease Term and any options to extend or renew, which provisions shall be
of no further force and effect. This provision shall survive the termination or
expiration of the Lease.

 

7. Alterations and Additions:

 

A. Tenant’s Alterations: Tenant shall not make, or suffer to be made, any
alteration or addition to the Premises (“Alterations”), or any part thereof,
without obtaining Landlord’s prior written consent and delivering to Landlord
the proposed architectural and structural plans for all such Alterations at
least fifteen (15) days prior to the start of construction. Notwithstanding the
foregoing, Tenant shall be entitled without obtaining Landlord’s consent, to
make any Alterations which (i) do not affect

 

Page 12



--------------------------------------------------------------------------------

the structure of the Building, and (ii) cost does not exceed Fifty Thousand
Dollars ($50,000.00) per alteration nor an aggregate of One Hundred Thousand
Dollars ($100,000.00) in any twelve (12) month period (such amounts to increase
annually by any increase in the CPI). If such Alterations affect the structure
of the Building, Tenant additionally agrees to reimburse Landlord its reasonable
out-of-pocket costs incurred in reviewing Tenant’s plans not to exceed $1,000
per alteration. Upon the request of Tenant, Landlord shall, within the 15-day
period, advise Tenant in writing as to whether Landlord shall require removal of
an Alteration in question upon the expiration or earlier termination of the
Lease Term. After obtaining Landlord’s consent, Tenant shall not proceed to make
such Alterations until Tenant has obtained all required governmental approvals
and permits, and in the event the total estimated cost of the Alteration exceeds
$300,000 (such amount to increase annually by any increase in the CPI) provides
Landlord reasonable security, in form reasonably approved by Landlord, to
protect Landlord against mechanics’ lien claims. Tenant agrees to provide
Landlord (i) written notice of the anticipated and actual start-date of the
work, (ii) a complete set of half-size (15” X 21”) vellum as-built drawings, and
(iii) a certificate of occupancy for the work upon completion of the
Alterations, if applicable. All Alterations shall be constructed by a licensed
general contractor in compliance with all applicable building codes and laws
including, without limitation, the Americans with Disabilities Act of 1990 as
amended from time to time. Upon the Expiration Date, all Alterations, except
movable furniture, equipment and trade fixtures, shall become a part of the
realty and belong to Landlord but shall nevertheless be subject to removal by
Tenant as provided in Section 6 above. Alterations which are not deemed as trade
fixtures include heating, lighting, electrical systems, air conditioning, walls,
carpeting, or any other installation which has become an integral part of the
Premises. All Alterations shall be maintained, replaced or repaired by Tenant at
its sole cost and expense.

 

B. Free From Liens: Tenant shall keep the Premises free from all liens arising
out of work performed, materials furnished, or obligations incurred by Tenant or
claimed to have been performed for Tenant. In the event Tenant fails to
discharge any such lien within ten (10) days after receiving notice of the
filing, Landlord shall immediately be entitled to discharge the lien at Tenant’s
expense and all reasonable resulting costs incurred by Landlord, including
attorney’s fees shall be due immediately from Tenant as additional rent.

 

C. Compliance With Governmental Regulations: The term Laws or Governmental
Regulations shall include all federal, state, county, town or governmental
agency laws, statutes, ordinances, standards, rules, requirements, or orders now
in force or hereafter enacted, promulgated, or issued. The term also includes
government measures regulating or enforcing public access, traffic mitigation,
occupational, health, or safety standards for employers, employees, landlords,
or tenants. Tenant, at Tenant’s sole expense will comply with all such
Governmental Regulations applicable to the premises or the Tenant’s use of the
Premises and shall make all repairs, replacements, alterations, or improvements
necessary to comply with said Governmental Regulations. Such expense shall be
borne solely by Tenant if the Governmental Regulations relate to or are required
by any Law because of (i) Tenant’s particular use or change of use of the
Premises, (ii) Tenant’s application for any permit or governmental approval, or
(iii) Tenant’s construction or installation of any Alterations or Trade
Fixtures. To the extent repairs, replacements, alterations or improvements are
required by Governmental Regulations and are not related to or required by
Tenant pursuant to the preceding sentence, then the expense shall be split
between Landlord and Tenant based on the following: Landlord and Tenant shall
establish the useful life of the item in question based upon generally accepted
accounting principles. Tenant shall pay a portion of the cost equal to the
actual compliance-related expense times a fraction, the numerator of which is
the number of months remaining in the initial Lease Term, and the denominator of
which is the useful life of the required work in months. Landlord shall make
such portion of its payment to Tenant within fifteen (15) days after written
demand. Tenant

 

Page 13



--------------------------------------------------------------------------------

shall thereafter submit payment and deliver proof of payment by Tenant to
Landlord. The judgment of any court of competent jurisdiction or the admission
of Tenant in any action or proceeding against Tenant (whether Landlord be a
party thereto or not) that Tenant has violated any such law, regulation or other
requirement in its use of the Premises shall be conclusive of that fact as
between Landlord and Tenant.

 

8. Maintenance of Premises:

 

A. Landlord’s Obligations: Landlord at its sole cost and expense, shall maintain
in good condition, order, and repair, and replace as and when necessary, the
foundation, all exterior walls, structural support systems, and roof structure
of the Building Shell. Landlord further agrees to perform the maintenance,
repair and restoration obligations and payments thereunder of “Commercial Owner”
under the Declaration and to enforce obligations of other owners under the
Declaration.

 

B. Tenant’s Obligations: Subject to 8.A above, Tenant shall clean, maintain,
repair and replace when necessary the Premises and every part thereof through
regular inspections and servicing, including but not limited to: (i) all
plumbing and sewage facilities, (ii) all heating ventilating and air
conditioning facilities and equipment, (iii) all fixtures, interior walls
floors, carpets and ceilings, (iv) all windows, door entrances, plate glass and
glazing systems including caulking, and skylights, (v) all electrical facilities
and equipment, (vi) all automatic fire extinguisher equipment, (vii) the parking
lot and all underground utility facilities servicing the Premises, (viii) all
elevator equipment, (ix) the roof membrane system, and (x) all waterscape,
landscaping and shrubbery. All wall surfaces and floor tile are to be maintained
in an as good a condition as when Tenant took possession free of holes, gouges,
or defacements. With respect to items (ii), (viii) and (ix) above, Tenant shall
provide Landlord a copy of a service contract between Tenant and a licensed
service contractor providing for periodic maintenance of all such systems or
equipment in conformance with the manufacturer’s recommendations. Tenant shall
provide Landlord a copy of such preventive maintenance contracts and paid
invoices for the recommended work if requested by Landlord.

 

C. Landlord and Tenant’s Obligations Regarding Reimbursable Operating Costs: In
addition to the direct payment by Tenant of expenses as provided in Sections
8.B, 9, 10 and 11 of this Lease, Tenant agrees to reimburse Landlord for
Tenant’s Allocable Share (as defined in Section 8.E below) of Reimbursable
Operating Costs (as defined in Section 8.D below) which are not otherwise paid
by Tenant directly. Tenant agrees to pay its Allocable Share of the Reimbursable
Operating Costs as additional rental within thirty (30) days of written invoice
from Landlord.

 

D. Reimbursable Operating Costs: For purposes of calculating Tenant’s Allocable
Share of Building and Project Costs, the term “Reimbursable Operating Costs” is
defined as all reasonable costs and expenses hereinafter described which are
actually incurred by Landlord in connection with operation of the Building or
the Project in which Premises are located. All such costs and expenses shall be
determined in accordance with generally accepted accounting principles which
shall be consistently applied, including but not limited to the following: (i)
common area utilities, including water, power, telephone, heating, lighting, air
conditioning, ventilating, and Building utilities to the extent not separately
metered; (ii) common area maintenance and service agreements for the Building
and/or Project and the equipment therein, including without limitation, common
area janitorial services, alarm and security services, exterior window cleaning,
and maintenance of the sidewalks, landscaping, waterscape, roof membrane,
parking areas, driveways, service areas, mechanical rooms, elevators, and the
building exterior; (iii) insurance premiums and costs, including without
limitation, the premiums and cost of fire, casualty terrorism and liability
coverage and rental abatement and, if elected by Landlord, earthquake insurance
applicable to the Building or Project, all as limited by Section 9; (iv)
repairs, replacements and general maintenance (excluding repairs and general
maintenance paid by proceeds of

 

Page 14



--------------------------------------------------------------------------------

insurance or by Tenant or other third parties, and repairs or alterations
attributable solely to tenants of the Building or Project other than Tenant);
and (v) all real estate taxes and assessment installments or other impositions
or charges which may be levied on the Building or Project, upon the occupancy of
the Building or Project and including any substitute or additional charges which
may be imposed during, or applicable to the Lease Term including real estate tax
increases (as permitted under Section 10) due to a sale, transfer or other
change of ownership of the Building or Project, as such taxes are levied or
appear on the Town and County tax bills and assessment rolls. Landlord shall
have no obligation to provide guard services or other security measures for the
benefit of the Project. Tenant assumes all responsibility for the protection of
Tenant and Tenant’s Agents from acts of third parties; provided, however, that
nothing contained herein shall prevent Landlord, at its sole option, from
providing security measures for the Project. This is a “Net” Lease, meaning that
Base Monthly Rent is paid to Landlord absolutely net of all costs and expenses,
except as provided otherwise herein. The provision for payment of Reimbursable
Operating Costs by means of periodic payment of Tenant’s Allocable Share of
Building and/or Project Costs is intended to pass on to Tenant and reimburse
Landlord for all costs of operating and managing the Building and/or Project.
The provisions of the Section 8 notwithstanding, if the any capital improvements
or repairs, including without limitation, roof membrane or the HVAC system
requires replacement during the Lease Term, then Tenant shall make such
replacement and the cost of such replacement shall be allocated as follows:
Landlord and Tenant shall establish the useful life of the replacement or repair
based upon the useful life of the replacement or repair in months. Landlord
shall within ten (10) days reimburse Tenant for the cost of the replacement less
the product of such total cost multiplied by a fraction, the numerator of which
is the number of years remaining in the Lease Term, the denominator of which is
the useful life (in years) of the replacement. . Notwithstanding anything in
this lease to the contrary, Reimbursable Operating Cost shall not include (i)
costs incurred in connection with the original construction of the Building;
(ii) costs of correcting defects in or inadequacy of the initial design or
construction of the Building; (iii) fines, penalties, ground-lease rental or
interest; (iv) expenses resulting from the negligence of Landlord, its agents,
servants or employees or from another tenant of the Project; (v) bad debt loss,
rent loss or reserves of any kind; (vi) costs associated with the operation of
the business of the partnership which constitutes Landlord (as distinguished
from costs of operation of the Building), including without limitation,
partnership accounting and legal matters, cost of defending lawsuits, or cost of
financing; (vii) fees (including legal) or commissions incurred in connection
with leasing the Project; (viii) cost for which Landlord is reimbursed by
another tenant or occupant of the Project; (ix) wages and benefits of any
employee who does not devote substantially all of his or her time to the
Building; (x) costs paid to Landlord or to affiliates of Landlord for services
in the building to the extent the same exceed or would exceed the costs for such
services if rendered by unaffiliated third parties on a competitive basis; (xi)
net income, inheritance, gift or estate tax; (xii) Landlord’s general corporate
overhead and general administrative expenses; (xiii) any management fees; (xiv)
any Project Costs associated with the development, improvement, construction,
repair, maintenance, ownership or operation of Lot 2 or Lot B, except as
specifically provided in the Declaration as to be shared between the Commercial
Owner and the Residential Owner, as defined in the Declaration.

 

Tenant shall have the right, at Tenant’s expense and not more than once every 12
months, upon not less than twenty (20) days prior written notice to Landlord, to
review, at reasonable times in Landlord’s office or at another reasonable
location designated by Landlord, Landlord’s books and records applicable to this
Lease and for the prior year’s Reimbursable Operating Costs, for purposes of
reviewing Landlord’s expenditures and Landlord’s calculation of such
Reimbursable Operating Costs. In the event that Tenant disputes any amount
charged to Tenant, Tenant shall further have the right to have Landlord’s books
and

 

Page 15



--------------------------------------------------------------------------------

records with respect to such costs for such fiscal year to be audited by a
certified public accountant selected by Tenant. Tenant’s Allocable Share of such
Reimbursable Operating Cost shall be appropriately adjusted on the basis of such
audit. If such audit discloses a liability for a refund in excess of five (5%)
percent of Tenant’s Allocable Share of Reimbursable Operating Costs previously
paid, the reasonable cost of such audit shall be borne by Landlord; otherwise,
the cost of such audit shall be paid by Tenant.

 

E. Tenant’s Allocable Share: For purposes of prorating Reimbursable Operating
Costs which Tenant shall pay, Tenant’s Allocable Share of Reimbursable Operating
Costs shall be computed by multiplying the Reimbursable Operating Costs by a
fraction, the numerator of which is the rentable square footage of the Premises
and the denominator of which is either the total rentable square footage of the
Building if the service or cost is allocable only to the Building, or the total
rentable square footage of the Project if the service or cost is allocable to
the entire Project. Tenant’s obligation to share in Reimbursable Operating Costs
shall be adjusted to reflect the Lease Commencement and Expiration dates and
subject to recalculation in the event of expansion of the Building or Project.

 

F. Waiver of Liability: Failure by Landlord to perform any defined services, or
any cessation thereof, when such failure is caused by accident, breakage,
repairs, strikes, lockout or other labor disturbances or labor disputes of any
character or by any other cause, similar or dissimilar, shall not render
Landlord liable to Tenant in any respect, including damages to either person or
property, nor be construed as an eviction of Tenant, nor cause an abatement of
rent, nor relieve Tenant from fulfillment of any covenant or agreement hereof.
Should any equipment or machinery utilized in supplying the services listed
herein break down or for any cause cease to function properly, upon receipt of
written notice from Tenant of any deficiency or failure of any services,
Landlord shall use reasonable diligence to repair the same promptly, but Tenant
shall have no right to terminate this Lease and shall have no claim for rebate
of rent or damages on account of any interruptions in service occasioned thereby
or resulting therefrom. Tenant waives the provisions of California Civil Code
Sections 1941 and 1942 concerning the Landlord’s obligation of tenantability and
Tenant’s right to make repairs and deduct the cost of such repairs from the
rent. Landlord shall not be liable for a loss of or injury to person or
property, however occurring, through or in connection with or incidental to
furnishing, or its failure to furnish, any of the foregoing.

 

9. Hazard Insurance:

 

A. Tenant’s Use: Tenant shall not use or permit the Premises, or any part
thereof, to be used for any purpose other than that for which the Premises are
hereby leased; and no use of the Premises shall be made or permitted, nor acts
done, which will cause an increase in premiums or a cancellation of any
insurance policy covering the Premises or any part thereof, nor shall Tenant
sell or permit to be sold, kept, or used in or about the Premises, any article
prohibited by the standard form of fire insurance policies. Tenant shall, at its
sole cost, comply with all reasonable requirements pertaining to the Premises of
any insurance company or organization necessary for the maintenance of
reasonable fire and public liability insurance covering the Premises and
appurtenances.

 

B. Landlord’s Insurance: Landlord agrees to purchase and keep in force All Risk
and fire insurance in an amount equal to the full replacement cost of the
Building (not including any Tenant Improvements or Alterations paid for by
Tenant) as determined by Landlord’s insurance company’s appraisers. At
Landlord’s election, such all risk and fire insurance may be endorsed to cover
loss caused by such additional perils against which Landlord may elect to
insure, including earthquake, flood or terrorist acts, and shall contain
reasonable deductibles. If Landlord elects to obtain insurance against any such
additional perils Tenant’s obligation to reimburse Landlord for the cost of the
additional coverage shall be limited to an annual amount of Eighty Thousand and
No/100 Dollars ($80,000)

 

Page 16



--------------------------------------------------------------------------------

increased each year during the Lease term by three percent (3%) compounded.
Additionally Landlord may maintain a policy of (i) commercial general liability
insurance insuring Landlord (and such others designated by Landlord) against
liability for personal injury, bodily injury, death and damage to property
occurring or resulting from an occurrence in, on or about the Premises in an
amount as Landlord determines is reasonably necessary for its protection, and
(ii) rental loss insurance covering a twelve (12) month period. Tenant agrees to
pay Landlord as additional rent, on demand, the full reasonable cost of said
insurance as evidenced by insurance billings to Landlord, and in the event of
damage covered by said insurance, the amount of any deductible under such policy
not to exceed Fifty Thousand and no/100 Dollars ($50,00.00). Payment shall be
due to Landlord within thirty (30) days after written invoice to Tenant. It is
understood and agreed that Tenant’s obligation under this Section will be
prorated to reflect the Lease Commencement and Expiration Dates.

 

C. Tenant’s Insurance: Tenant agrees, at its sole cost, to insure its personal
property, Tenant Improvements and Alterations against damage for their full
replacement value (without depreciation). Said insurance shall provide All Risk
and fire coverage equal to the replacement cost of said property. The property
insurance provided by Tenant as required by this paragraph and shall name
Landlord and Landlord’s lender, as loss payee with respect to Tenant
Improvements and Alterations only. Tenant shall deliver certificates of
insurance to Landlord evidencing such Insurance. Tenant agrees, at its sole
cost, and to obtain worker’s compensation and Commercial General Liability
insurance for occurrences within the Premises. Worker’s Compensation limits
shall be per state law. General liability Insurance shall contain a combined
single limit of not less than Five Million Dollars ($5,000,000.00) (coverage may
be provided by any combination of primary and excess insurance). Tenant’s
liability insurance shall be primary insurance containing a cross-liability
clause, and shall provide coverage on an “occurrence” rather than on a “claims
made” basis. All such insurance shall provide for severability of interests;
shall provide that an act or omission of one of the named (additional) insureds
shall not reduce or avoid coverage to the other named (additional insureds).
Tenant shall name Landlord and Landlord’s lender as an additional insured
(except with respect to damages arising out of its sole negligence or with
respect to structural alteration, new construction or demolition operations
performed by or on behalf of and shall deliver a certificates of insurance to
Landlord. All insurance policies required under this section shall provide for
thirty (30) days’ prior written notice to Landlord of any cancellation, or
termination in coverage. Notwithstanding the above, Landlord retains the right
to have Tenant provide other forms of insurance which may be reasonably required
to cover future risks, provided such as available at commercially reasonable
rates but in no event exceeding an annual amount payable by Tenant of $25,000.

 

D. Waiver: Notwithstanding anything in this Lease to the contrary, Landlord and
Tenant hereby waive rights each may have against the other on account of
property damage sustained by Landlord or Tenant, as the case may be to the
Premises or its contents, which may arise from any risk covered by their
respective property insurance policies (or which would have been covered had
such insurance policies been maintained in accordance with this Lease) as set
forth above. The Parties shall each obtain from their respective insurance
companies a waiver of any right of subrogation which said insurance company may
have against Landlord or Tenant, as the case may be.

 

10. Taxes: Tenant shall be liable for and shall pay as additional rental, prior
to delinquency, the following: (i) all taxes and assessments levied against
Tenant’s personal property and trade or business fixtures; (ii) all real estate
taxes and assessment installments or other impositions or charges which may be
levied on the Premises or upon the occupancy of the Premises, including any
substitute or additional charges which may be imposed applicable to the Lease
Term; and (iii) real estate tax increases due to an increase in assessed value
resulting from a sale, transfer or other change of ownership of the Premises as
it appears on the City and County tax bills during the Lease Term. All real

 

Page 17



--------------------------------------------------------------------------------

estate taxes shall be prorated to reflect the Lease Commencement and Expiration
Dates. If, at any time during the Lease Term a tax, excise on rents, business
license tax or any other tax, however described, is levied or assessed against
Landlord as a substitute or addition, in whole or in part, for taxes assessed or
imposed on land or Buildings, Tenant shall pay and discharge its pro rata share
of such tax or excise on rents or other tax before it becomes delinquent; except
that this provision is not intended to cover net income taxes, inheritance, gift
or estate tax imposed upon Landlord. Any tax assessments shall be payable over
the longest term allowed. In the event that a tax is placed, levied, or assessed
against Landlord and the taxing authority takes the position that Tenant cannot
pay and discharge its pro rata share of such tax on behalf of Landlord, then at
Landlord’s sole election, Landlord may increase the Base Monthly Rent by the
exact amount of such tax and Tenant shall pay such increase. If by virtue of any
application or proceeding brought by Landlord, there results a reduction in the
assessed value of the Premises during the Lease Term, Tenant agrees to pay
Landlord a fee consistent with the fees charged by a third party appeal firm for
such services but in no event more than the amount of tax savings.
Notwithstanding the foregoing, if property taxes increase during the Lease Term
as a result of a reassessment due to a voluntary change of ownership, Tenant’s
shall be responsible for payment of the resulting property tax increase as
follows: during the first twelve months, Tenant shall be responsible for payment
of thirty three percent (33%) of the tax increase; during the second twelve
months, Tenant shall be responsible for payment of sixty seven percent (67%) of
the tax increase, thereafter Tenant shall be responsible for payment of the
entire tax increase.

 

11. Utilities: Tenant shall pay directly to the providing utility all water,
gas, electric, telephone, and other utilities supplied to the Premises. Landlord
shall not be liable for loss of or injury to person or property, however
occurring, through or in connection with or incidental to furnishing or the
utility company’s failure to furnish utilities to the Premises, and in such
event Tenant shall not be entitled to abatement or reduction of any portion of
Base Monthly Rent or any other amount payable under this Lease.

 

12. Toxic Waste and Environmental Damage:

 

A. Use of Hazardous Material: Without the prior written consent of Landlord,
Tenant or Tenant’s agents, employees, contractors, subtenants or invitees
(“Tenant’s Agents”) shall not cause or permit any Hazardous Material, as defined
below, to be generated, brought onto, used, stored, created, released or
disposed of in or about the Premises, except in strict compliance with all
Environmental Laws, as defined below. As used herein, the term “Hazardous
Material” shall mean any substance, material or waste (whether liquid, solid or
gaseous), which is a pollutant or contaminant, or which is hazardous, toxic,
ignitable, reactive, corrosive, dangerous, harmful or injurious, or which
presents a risk to public health or the environment, and which is or becomes
regulated by or under the authority of any Environmental Laws, as defined below,
including, without limitation, asbestos or asbestos containing materials,
petroleum products, pesticides, polychlorinated biphenyls, flammable explosives,
radioactive materials and urea formaldehyde. As used herein, the term
“Environmental Laws” shall mean any present or future federal, state or local
law, whether common law, statute, rule, regulation or ordinance, judgment,
order, or other governmental restriction, guideline, listing or requirement,
relating to the environment or any Hazardous Material, including without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §9601 et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §6901 et seq., and applicable provisions of the
California Health and Safety Code and the California Water Code, all as
heretofore or hereafter may be amended from time to time. In order to obtain
consent, Tenant shall deliver to Landlord its written proposal describing the
Hazardous Material to be brought onto the Premises, measures to be taken for
storage and disposal thereof, and safety measures to be employed to prevent
pollution or contamination of the air, soil, surface and ground water.

 

Page 18



--------------------------------------------------------------------------------

Landlord’s approval may be withheld in its reasonable judgment. In the event
Landlord consents to Tenant’s use of Hazardous Materials on the Premises or such
consent is not required, Tenant represents and warrants that it shall comply
with all Governmental Regulations applicable to Hazardous Material including
doing the following: (i) adhere to all reporting and inspection requirements
imposed by Federal, State, County or Municipal laws, ordinances or regulations
and provide Landlord a copy of any such reports or agency inspections; (ii)
obtain and provide Landlord copies of all necessary permits required for the use
and handling of Hazardous Material on the Premises; (iii) enforce Hazardous
Material handling and disposal practices consistent with industry standards;
(iv) surrender the Premises free from any Hazardous Materials to the extent
required by Environmental Laws and arising from Tenant’s generating, bringing,
using, storing, creating, releasing, or disposing of Hazardous Material; and (v)
properly close the facility with regard to Hazardous Material including the
removal or decontamination of any process piping, mechanical ducting, storage
tanks, containers, or trenches which have come into contact with Hazardous
Material and obtaining a closure certificate from the local administering agency
prior to the Expiration Date.

 

B. Tenant’s Indemnity Regarding Hazardous Material: Landlord represents and
warrants, to the best of its knowledge, that as of the Effective Date there does
not exist any Hazardous Materials on the Premises or the property of which the
Premises are a part. Tenant shall, at its sole cost and expense and with counsel
reasonably acceptable to Landlord, indemnify, defend and hold harmless Landlord
and Landlord’s trustees, shareholders, directors, officers, employees, partners,
affiliates, agents, successors and assigns from, and against any and all claims,
liabilities, obligations, penalties, fines, actions, costs or expenses incurred
or suffered arising from generating, bringing, using, storing, creating,
releasing or disposing of Hazardous Material by Tenant or Tenant’s Agents in or
about the Premises, or the violation of any Governmental Regulation or
Environmental Laws by Tenant or Tenant’s Agents. This indemnification applies
whether or not the concentrations of any such Hazardous Material exceed
applicable maximum contaminant or action levels or any governmental agency has
issued a cleanup order. Tenant’s indemnification, defense, and hold harmless
obligations include, without limitation, the following: (i) claims, liabilities,
costs or expenses resulting from or based upon administrative, judicial (civil
or criminal) or other action, legal or equitable, brought by any private or
public person under present or future laws, including Environmental Laws; (ii)
claims, liabilities, costs or expenses pertaining to the assessment and
identification, monitoring, cleanup, containment, or removal of Hazardous
Material from soils, riverbeds or aquifers including the provision of an
alternative public drinking water source; (iii) losses attributable to
diminution in the value of the Premises or the Building (iv) loss or restriction
of use of rentable space in the Building; and (v) all other liabilities,
obligations, penalties, fines, claims, actions (including remedial or
enforcement actions of any kind and administrative or judicial proceedings,
orders or judgments), damages (including consequential and punitive damages),
and costs (including attorney, consultant, and expert fees and expenses)
directly resulting from the release or violation. This Section 12.B shall
survive the expiration or termination of this Lease.

 

C. Notice of Release or Violation: Tenant agrees to notify Landlord of any
lawsuits or orders of which Tenant has been notified in writing which relate to
the remedying of or actual release of Hazardous Materials on or into the soils
or ground water at or under the Premises. Tenant shall also provide Landlord all
notices required by Section 25359.7(B) of the Health and Safety Code and all
other notices required by law to be given to Landlord in connection with
Hazardous Materials. Without limiting the foregoing, Tenant shall also deliver
to Landlord, within twenty (20) days after receipt thereof, any written notices
from any governmental agency alleging a material violation of, or material
failure to comply with, any federal, state or local laws, regulations,
ordinances or orders, the violation of which of failure to comply with poses a
foreseeable and

 

Page 19



--------------------------------------------------------------------------------

material risk of contamination of the ground water or injury to humans (other
than injury solely to Tenant, Tenant’s Agents and employees within the
Building).

 

In the event of any release on or into the Premises or into the soil or ground
water under the Premises, the Building or the Project of any Hazardous Materials
used, treated, stored or disposed of by Tenant or Tenant’s Agents, Tenant agrees
to comply, at its sole cost, with all laws, regulations, ordinances and orders
of any federal, state or local agency relating to the monitoring or remediation
of such Hazardous Materials. In the event of any such release of Hazardous
Materials Tenant shall immediately give verbal and follow-up written notice of
the release to Landlord, and Tenant agrees to meet and confer with Landlord and
its Lender to attempt to eliminate and mitigate any financial exposure to such
Lender and resultant exposure to Landlord under California Code of Civil
Procedure Section 736(b) as a result of such release, and promptly to take
reasonable monitoring, cleanup and remedial steps given, inter alia, the
historical uses to which the Property has and continues to be used, the risks to
public health posed by the release, the then available technology and the costs
of remediation, cleanup and monitoring, consistent with acceptable customary
practices for the type and severity of such contamination and all applicable
laws. Nothing in the preceding sentence shall eliminate, modify or reduce the
obligation of Tenant under 12.B of this Lease to indemnify, defend and hold
Landlord harmless from any claims liabilities, costs or expenses incurred or
suffered by Landlord. Tenant shall provide Landlord prompt written notice of
Tenant’s monitoring, cleanup and remedial steps.

 

In the absence of an order of any federal, state or local governmental or
quasi-governmental agency relating to the cleanup, remediation or other response
action required by applicable law, any dispute arising between Landlord and
Tenant concerning Tenant’s obligation to Landlord under this Section 12.C
concerning the level, method, and manner of cleanup, remediation or response
action required in connection with such a release of Hazardous Materials shall
be resolved by mediation and/or arbitration pursuant to this Lease.

 

D. Remediation Obligations: In the event of any release on, under or about the
Premises of any Hazardous Material generated, brought onto, used, stored,
created or disposed of by Tenant or Tenant’s Agents, Tenant shall, at its sole
cost, promptly take all necessary and appropriate actions, in compliance with
applicable Environmental Laws, to remove or remediate such Hazardous Material,
whether or not any governmental agency has issued a cleanup order, so as to
return the Premises to substantially the condition that existed before the
introduction of such Hazardous Material or as may otherwise be required by law.
Tenant shall obtain Landlord’s written consent prior to implementing any
proposed removal or remedial action, provided, however, that Tenant shall be
entitled to respond immediately to an emergency without first obtaining
Landlord’s written consent. Nothing in the preceding sentence shall in any way
eliminate, modify or reduce the obligation of Tenant under 12.B of this Lease to
indemnify, defend and hold Landlord harmless from any claims, liabilities, costs
or expenses incurred or suffered by Landlord.

 

E. Environmental Monitoring: Landlord and its agents shall have the right to
inspect, investigate, sample and monitor the Premises, including any air, soil,
water, ground water, or to conduct any other sampling or testing, digging,
drilling or analysis, to determine whether Tenant is complying with the terms of
this Section 12. If Landlord discovers that Tenant is not in compliance with the
terms of this Section 12, any costs incurred by Landlord in determining Tenant’s
non- compliance, including attorneys’, consultants’ and experts’ fees, shall be
due and payable by Tenant to Landlord within thirty (30) following Landlord’s
written demand therefor.

 

13. Tenant’s Default: The occurrence of any of the following shall constitute a
material default and breach of this Lease by Tenant: (i) Tenant’s failure to pay
the Base Monthly Rent

 

Page 20



--------------------------------------------------------------------------------

including additional rent or any other payment due under this Lease , where such
failure to pay continues for five (5) days after written notice thereof by
Landlord to Tenant, (ii) the abandonment of the Premises by Tenant; (iii)
Tenant’s failure to observe and perform any other required provision of this
Lease, where such failure continues for thirty (30) days after written notice
from Landlord provided, however, that if the nature of the default is such that
it cannot reasonably be cured within the 30-day period, Tenant shall not be
deemed in default if it commences within such period to cure, and thereafter
diligently prosecutes the same to completion; (iv) Tenant’s making of any
general assignment for the benefit of creditors; (v) the filing by or against
Tenant of a petition to have Tenant adjudged a bankrupt or of a petition for
reorganization or arrangement under any law relating to bankruptcy (unless, in
the case of a petition filed against Tenant, the same is dismissed after the
filing); (vi) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days or (vii) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within thirty (30)
days.

 

A. Remedies: In the event of any such default by Tenant, then in addition to
other remedies available to Landlord at law or in equity, Landlord shall have
the immediate option to terminate this Lease and all rights of Tenant hereunder
by giving written notice of such intention to terminate. In the event Landlord
elects to so terminate this Lease, Landlord may recover from Tenant all the
following: (i) the worth at time of award of any unpaid rent which had been
earned at the time of such termination; (ii) the worth at time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss for the same
period that Tenant proves could have been reasonably avoided; (iii) the worth at
time of award of the amount by which the unpaid rent for the balance of the
Lease Term after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided; (iv) any other amount necessary to
compensate Landlord for all detriment proximately caused by Tenant’s failure to
perform its obligations under this Lease, or which in the ordinary course of
things would be likely to result therefrom; including the following: (x)
expenses for repairing, altering or remodeling the Premises for purposes of
reletting, (y) unamortized broker’s fees, advertising costs or other expenses of
reletting the Premises, and (z) costs of carrying the Premises such as taxes,
insurance premiums, utilities and security precautions; and (v) at Landlord’s
election, such other amounts in addition to or in lieu of the foregoing as may
be permitted by applicable California law. The term “rent”, as used herein, is
defined as the minimum monthly installments of Base Monthly Rent and all other
sums required to be paid by Tenant pursuant to this Lease, all such other sums
being deemed as additional rent due hereunder. As used in (i) and (ii) above,
“worth at the time of award” shall be computed by allowing interest at a rate
equal to the discount rate of the Federal Reserve Bank of San Francisco plus
five (5%) percent per annum. As used in (iii) above, “worth at the time of
award” shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one (1%)
percent.

 

B. Right to Re-enter: In the event of any such default by Tenant, Landlord shall
have the right, after terminating this Lease, to re-enter the Premises and
remove all persons and property. Such property may be removed and stored in a
public warehouse or elsewhere at the cost of and for the account of Tenant, and
disposed of by Landlord in any manner permitted by law.

 

C. Continuation of Lease: If Landlord does not elect to terminate this Lease as
provided in Section 13.A or 13.B above, then the provisions of California Civil
Code Section 1951.4, (Landlord may continue the lease in effect after Tenant’s
breach and abandonment and recover rent as it becomes due if Tenant has a right
to sublet and assign, subject only to reasonable limitations) as amended from
time to

 

Page 21



--------------------------------------------------------------------------------

time, shall apply and Landlord may from time to time, without terminating this
Lease, either recover all rental as it becomes due or relet the Premises or any
part thereof for such term or terms and at such rental or rentals and upon such
other terms and conditions as Landlord in its sole but reasonable discretion may
deem advisable, with the right to make alterations and repairs to the Premises.
In the event that Landlord elects to so relet, rentals received by Landlord from
such reletting shall be applied in the following order to: (i) the payment of
any indebtedness other than Base Monthly Rent due hereunder from Tenant to
Landlord; (ii) the payment of any cost of such reletting; (iii) the payment of
the cost of any alterations and repairs to the Premises; and (iv) the payment of
Base Monthly Rent and other sums due and unpaid hereunder. The residual rentals,
if any, shall be held by Landlord and applied in payment of future Base Monthly
Rent as the same may become due and payable hereunder. Landlord shall have the
obligation to market the space but shall have no obligation to relet the
Premises following a default if Landlord has other comparable available space
within the Building or Project. In the event the portion of rentals received
from such reletting which is applied to the payment of rent hereunder during any
month be less than the rent payable during that month by Tenant hereunder, then
Tenant shall pay such deficiency to Landlord immediately upon demand. Such
deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as ascertained, any reasonable costs and expenses incurred by
Landlord in such reletting or in making such alterations and repairs not covered
by the rentals received from such reletting.

 

D. No Termination: Landlord’s re-entry or taking possession of the Premises
pursuant to 13.B or 13.C shall not be construed as an election to terminate this
Lease unless written notice of such intention is given to Tenant or unless the
termination is decreed by a court of competent jurisdiction. Notwithstanding any
reletting without termination by Landlord because of any default by Tenant,
Landlord may at any time after such reletting elect to terminate this Lease for
any such default.

 

E. Non-Waiver: Landlord may accept Tenant’s payments without waiving any rights
under this Lease, including rights under a previously served notice of default.
No payment by Tenant or receipt by Landlord of a lesser amount than any
installment of rent due shall be deemed as other than payment on account of the
amount due. If Landlord accepts payments after serving a notice of default,
Landlord may nevertheless commence and pursue an action to enforce rights and
remedies under the previously served notice of default without giving Tenant any
further notice or demand. Furthermore, the Landlord’s acceptance of rent from
the Tenant when the Tenant is holding over without express written consent does
not convert Tenant’s Tenancy from a tenancy at sufferance to a month to month
tenancy. No waiver of any provision of this Lease shall be implied by any
failure of Landlord to enforce any remedy for the violation of that provision,
even if that violation continues or is repeated. Any waiver by Landlord of any
provision of this Lease must be in writing. Such waiver shall affect only the
provision specified and only for the time and in the manner stated in the
writing. No delay or omission in the exercise of any right or remedy by Landlord
shall impair such right or remedy or be construed as a waiver thereof by
Landlord. No act or conduct of Landlord, including, without limitation, the
acceptance of keys to the Premises, shall constitute acceptance of the surrender
of the Premises by Tenant before the Expiration Date. Only written notice from
Landlord to Tenant of acceptance shall constitute such acceptance of surrender
of the Premises. Landlord’s consent to or approval of any act by Tenant which
requires Landlord’s consent or approvals shall not be deemed to waive or render
unnecessary Landlord’s consent to or approval of any subsequent act by Tenant.

 

F. Performance by Landlord: If Tenant fails to perform any obligation required
under this Lease or by law or governmental regulation, and such failure
continues after any applicable notice and cure period, Landlord in its sole
discretion may, without further notice, without waiving any rights or remedies
and without releasing Tenant from its obligations hereunder, perform such
obligation, in which event Tenant shall pay Landlord as additional rent all sums

 

Page 22



--------------------------------------------------------------------------------

paid by Landlord in connection with such substitute performance, including
interest at the Agreed Interest Rate (as defined in Section 21.J) within thirty
(30) days of Landlord’s written notice for such payment.

 

G. Habitual Default: Intentionally Deleted

 

14. LANDLORD’S LIABILITY:

 

A. Limitation on Landlord’s Liability: In the event of Landlord’s failure to
perform any of its covenants or agreements under this Lease, Tenant shall give
Landlord written notice of such failure and shall give Landlord thirty (30) days
to cure or commence to cure such failure prior to any claim for breach or
resultant damages, provided, however, that if the nature of the default is such
that it cannot reasonably be cured within the 30-day period, Landlord shall not
be deemed in default if it commences within such period to cure, and thereafter
diligently prosecutes the same to completion. In addition, upon any such failure
by Landlord, Tenant shall give notice by registered or certified mail or by
nationally recognized overnight delivery service to any person or entity with a
security interest in the Premises (“Mortgagee”) that has provided Tenant with
written notice of its interest in the Premises, and shall provide Mortgagee a
reasonable opportunity to cure such failure, including such time as is
reasonably necessary to obtain an appointment of a receiver, if such should
prove necessary to effectuate a cure. Tenant agrees that each of the Mortgagees
to whom this Lease has been assigned is an expressed third-party beneficiary
hereof. Tenant waives any right under California Civil Code Section 1950.7 or
any other present or future law to the collection of any payment or deposit from
Mortgagee or any purchaser at a foreclosure sale of Mortgagee’s interest unless
Mortgagee or such purchaser shall have actually received and not refunded the
applicable payment or deposit. Tenant further waives any right to terminate this
Lease and to vacate the Premises on Landlord’s default under this Lease.
Tenant’s sole remedy on Landlord’s default is an action for damages or
injunctive or declaratory relief; provided, however, Landlord and its partners,
trustees, beneficiaries and employees shall not be liable to Tenant for any
consequential damages suffered or incurred by Tenant on account of Landlord’s
default including, without limitation, on account of lost profits or the
interruption of Tenant’s business. Tenant hereby agrees that Landlord shall,
except to the extent of any gross negligence or misconduct of Landlord, not be
liable for injury to Tenant’s business or any loss of income therefrom or for
damage to the goods, wares, merchandise, or other property of Tenant, Tenant’s
employees, invitees, customers, or any other person in or about the Premises or
the Project, nor shall Landlord be liable for injury to the person of Tenant,
Tenant’s employees, agents, or contractors, whether such damage or injury is
caused by or results from fire, steam, electricity, gas, water, or rain, or from
the breakage, leakage, obstruction, or other defects of pipes, sprinklers,
wires, appliances, plumbing, air conditioning, or lighting fixtures, or from any
other cause, whether said damage or injury results from conditions arising upon
the Premises or upon other portions of the Project or from other sources or
places and regardless of whether the cause of such damage or injury or the means
of repairing the same is inaccessible to Tenant. Landlord shall not be liable
for any damages arising from any act or neglect or any other tenant, occupant,
or user of the Project, nor from the failure of Landlord to enforce the
provisions of any other lease of the Project.

 

B. Limitation on Tenant’s Recourse: If Landlord is a corporation, trust,
partnership, joint venture, unincorporated association or other form of business
entity, then (i) the obligations of Landlord shall not constitute personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, or other principals or representatives except to
the extent of their property interest in Lot 1 and all appurtenances thereto.
Tenant shall have recourse only to the interest of Landlord in Lot 1 and all
appurtenances thereto for the satisfaction of the obligations of Landlord and
shall not have recourse to any other assets of Landlord for the satisfaction of
such obligations. The provisions of this Section 14. B shall be effective only
following substantial completion of the

 

Page 23



--------------------------------------------------------------------------------

Building. During the effectiveness of this Lease, Landlord shall maintain a net
equity as to its property interest in Lot 1 of no less than five million dollars
($5,000,000). The limitation of this Section 14B shall not apply at anytime that
there is a breach of the foregoing net equity covenant. As used herein, “net
equity” shall mean the then fair market value of Lot 1 and all appurtenances
thereto less debt, liens or other obligations against the property interest in
the Lot 1.

 

C. Indemnification of Landlord: Except to the extent due to the negligence or
willful misconduct of Landlord, as a material part of the consideration rendered
to Landlord, Tenant hereby waives all claims against Landlord for damages to
goods, wares and merchandise, and all other personal property in, upon or about
said Premises and for injuries to persons in or about said Premises, from any
cause arising at any time to the fullest extent permitted by law, and Tenant
shall indemnify, defend with counsel reasonably acceptable to Landlord (it being
agreed that a counsel preferred by Tenant’s insurance company is acceptable) and
hold Landlord, and their shareholders, directors, officers, trustees, employees,
partners, affiliates and agents from any claims, liabilities, costs or expenses
incurred or suffered arising from the use or occupancy of the Premises or any
part of the Project by Tenant or Tenant’s Agents, the acts or omissions of
Tenant or Tenant’s Agents, Tenant’s breach of this Lease, or any damage or
injury to person or property from any such cause, including but not limited to
the use or occupancy of the Premises or any part of the project by Tenant or
Tenant’s Agents, the acts or omissions of Tenant or Tenant’s Agents, Tenant’s
breach of this Lease or from the failure of Tenant to keep the Premises in good
condition and repair as herein provided. Further, in the event Landlord is made
party to any litigation due to the acts or omission of Tenant or Tenant’s
Agents, Tenant will indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold Landlord harmless from any such claim or liability including
Landlord’s costs and expenses and reasonable attorney’s fees incurred in
defending such claims.

 

15. DESTRUCTION OF PREMISES:

 

A. Landlord’s Obligation to Restore: In the event of a destruction of the
Premises during the Lease Term Landlord and Tenant, to the extent of its
alterations and Tenant Improvements, shall repair the same to a similar
condition to that which existed prior to such destruction. Such destruction
shall not annul or void this Lease; however, Tenant shall be entitled to a
proportionate reduction of Base Monthly Rent and Additional Rent while repairs
are being made, such proportionate reduction to be based upon the extent to
which the repairs interfere with Tenant’s business in the Premises, as
reasonably determined by Landlord. In no event shall Landlord be required to
replace or restore Alterations, Tenant Improvements paid for by Tenant from
sources other than the Work Allowance or Tenant’s fixtures, equipment or
personal property. Tenant shall be obligated to replace and restore all
alterations and Tenant Improvements paid for by Tenant but not exceeding
$6,000,000 (increased by the CPI each year of the Lease Term) or, at Tenant’s
option, to assign to Landlord tenant’s proceeds of insurance covering the
replacement (not exceeding $6,000,000 (as increased by the CPI each year of the
Lease Term) of such alterations and Tenant Improvements in which event Landlord
shall restore.

 

B. Limitations on Landlord’s Restoration Obligation: Notwithstanding the
provisions of Section 15.A, Landlord shall have no obligation to repair, or
restore the Premises if any of the following occur: (i) if the repairs cannot be
made in two hundred and seventy (270) days from the date of destruction as
reasonably determined by Landlord (ii) the damage or destruction is not fully
covered (or would not have been covered) by the insurance that Landlord is
required to have maintained under this Lease and exceeds ten percent (10%) of
the replacement cost of the Premises, (iii) the damage or destruction occurs in
the last twelve (12) months of the Lease Term and would reasonably take greater
than 120 days to restore (provided that if Tenant exercises an option to extend
there shall be no termination right hereunder), or (iv) Tenant is in default,
beyond any applicable notice and cure period, pursuant

 

Page 24



--------------------------------------------------------------------------------

to the provisions of Section 13, or (v) Tenant has abandoned the Premises for
more than ninety (90) days. In any such event Landlord may elect either to (i)
complete the repair or restoration, or (ii) terminate this Lease by providing
Tenant written notice of its election within sixty (60) days following the
damage or destruction. If Landlord elects to repair or restore, this Lease shall
continue in full force and effect. Tenant hereby waives the benefits and rights
provided to Tenant by the provisions of Civil Code Sections 1932 and 1933.

 

Notwithstanding anything in this Lease to the contrary, Tenant shall have the
right to terminate the Lease in the event of a destruction of the Premises that
either: (i) occurs during the last year of the Lease Term and cannot be repaired
within one hundred twenty (120) days of the date of such destruction; or (ii)
cannot be repaired within two hundred seventy (270) days from the date of
destruction, as reasonably determined by Landlord. If Tenant elects to terminate
the Lease pursuant to the above, it shall do so by providing written notice to
Landlord no later than fifteen (15) days following notification by Landlord of
the time period necessary to repair the destruction.

 

16. CONDEMNATION: If any part of the Premises shall be taken for any public or
quasi-public use, under any statute or by right of eminent domain or private
purchase in lieu thereof, and only a part thereof remains which is susceptible
of occupation hereunder, this Lease shall, as to the part so taken, terminate as
of the day before title vests in the condemnor or purchaser (“Vesting Date”) and
Base Monthly Rent payable hereunder shall be adjusted so that Tenant is required
to pay for the remainder of the Lease Term only such portion of Base Monthly
Rent as the value of the part remaining after such taking bears to the value of
the entire Premises prior to such taking. If all of the Premises or such part
thereof be taken so that there does not remain a portion reasonably susceptible
for occupation by Tenant for its intended use, this Lease shall terminate on the
Vesting Date. If part or all of the Premises be taken, all compensation awarded
upon such taking shall go to Landlord, and Tenant shall have no claim thereto;
except Landlord shall cooperate with Tenant, without cost to Landlord, to
recover compensation for damage to or taking of any Alterations, Tenant
Improvements paid for by Tenant from sources other than the Work Allowance, or
for Tenant’s moving costs. Tenant hereby waives the provisions of California
Code of Civil Procedures Section 1265.130 and any other similarly enacted
statue, and the provisions of this Section 16 shall govern in the case of a
taking.

 

17. ASSIGNMENT OR SUBLEASE:

 

A. Consent by Landlord: Except as specifically provided in Section 17.E, Tenant
may not voluntarily, involuntarily or by operation of law, assign, sell or
otherwise transfer all or any part of Tenant’s interest in this Lease or in the
Premises, cause or permit any part of the Premises to be sublet, occupied or
used by anyone other than Tenant, or permit any person to succeed to any
interest in this Lease or the Premises (all of the foregoing being a “Transfer”)
without the express written consent of Landlord. In the event Tenant desires to
effectuate a Transfer, Tenant shall deliver to Landlord (i) executed
counterparts of any agreement and of all ancillary agreements with the proposed
transferee, (ii) current financial statements of the transferee covering the
preceding three years, (iii) the nature of the proposed transferee’s business to
be carried on in the Premises, (iv) a statement outlining all consideration to
be given on account of the Transfer, and (v) a current financial statement of
Tenant. Landlord may condition its approval of any Transfer on receipt of a
certification from both Tenant and the proposed transferee of all consideration
to be paid to Tenant in connection with such Transfer. At Landlord’s request,
Tenant shall also provide additional information reasonably required by Landlord
to determine whether it will consent to the proposed Transfer. Landlord shall
have a ten (10) day period following receipt of all the foregoing within which
to notify Tenant in writing that Landlord elects to: (i) permit Tenant to
Transfer such space to the named transferee on the terms and conditions set
forth in the notice; or (ii) refuse consent and the basis therefore. If Landlord

 

Page 25



--------------------------------------------------------------------------------

should fail to notify Tenant in writing of such election within the 10-day
period, Landlord shall be deemed to have elected option (i) above. Landlord’s
consent to the proposed Transfer shall not be unreasonably withheld, provided
and upon the condition that: (i) the proposed transferee is engaged in a
business that is limited to the use expressly permitted under this Lease; (ii)
the proposed transferee is a company with sufficient financial worth and
management ability to undertake the financial obligation of this Lease and
Landlord has been furnished with reasonable proof thereof; (iii) the proposed
transfer agreement, if it is a sublease, conforms to the requirements of
subsection 17.I (Sublease Requirements) or if it is an assignment, is in a form
reasonably satisfactory to Landlord; and (iv) Tenant reimburses Landlord within
30 days following for any reasonable costs (not exceeding $5,000) that may be
incurred by Landlord in connection with said Transfer, including the costs of
making investigations as to the acceptability of the proposed transferee and
legal costs incurred in connection with the granting or denial of any requested
consent. In the event all or any one of the foregoing conditions are not
satisfied (without limiting other factors that may be considered or conditions
that may be imposed by Landlord in connection with a requested Transfer),
Landlord shall be considered to have acted reasonably if it withholds its
consent. Tenant shall not hypothecate, mortgage, pledge or otherwise encumber
Tenant’s interest in this Lease or the Premises or otherwise use the Lease as a
security device in any manner without the consent of Landlord, (all of the
foregoing being an “Hypothecation”) which consent Landlord may withhold in its
sole discretion. Tenant shall reimburse Landlord within 30 days following demand
for any reasonable costs that may be incurred by Landlord in connection with an
Hypothecation, including legal costs incurred in connection with the granting or
denial of any requested consent. Landlord’s consent to one or more Transfers or
Hypothecations shall not operate to waive Tenant’s obligation to obtain
Landlord’s consent to other Transfers or Hypothecations nor constitute consent
to an assignment or other Transfer following foreclosure of any permitted lien,
mortgage or other encumbrance. If Tenant is a corporation, limited liability
company, unincorporated association, partnership or other legal entity, the
sale, assignment, transfer or hypothecation of any stock, membership or other
ownership interest in such entity (whether occurring at one time or over a
period of time) in the aggregate of more than fifty percent (50%) (determined
cumulatively) shall be deemed an assignment of this Lease; in the case of a
partnership, any withdrawal or substitution (whether occurring at one time or
over a period of time) of any partners owning fifty percent (50%) or more
(cumulatively) of the partnership, or the dissolution of the partnership shall
be deemed an assignment of this Lease; provided that, subject to Section 17.D
below, the foregoing provisions of this sentence shall not apply to a transfer
of stock in a corporation whose stock is publicly traded on a public stock
exchange. If Tenant is a corporation whose stock is not publicly traded on a
public stock exchange, any dissolution, merger, consolidation or reorganization
of Tenant shall be deemed a Transfer.

 

B. Assignment or Subletting Consideration: Landlord and Tenant hereby agree that
that during any renewal terms, fifty percent (50%), of any rent or other
economic consideration (including without limitation, payments for trade
fixtures and personal property in excess of the fair market value thereof,
stock, warrants, and options) in excess of the Base Monthly Rent (or if a gross
sublease, inclusive of a credit for Additional Rent) payable hereunder (i)
realized by Tenant in connection with any Transfer by Tenant, and/or (ii)
realized by a subtenant or any other person or entity (other than Tenant) (any
such subtenant, person or entity being a “Subsequent Transferor”) in connection
with a sublease, assignment or other Transfer by such Subsequent Transferor,
shall be paid by Tenant to Landlord promptly after such amounts are paid to
Tenant or a Subsequent Transferor As used in this Section 17.B, “Reasonable
Transfer Costs” shall mean unamortized (based on reasonable useful life) cost of
Tenant Improvements or Alterations paid for by Tenant and all costs to the
extent reasonably incurred in connection with the Transfer in question,
including without limitation: (i) advertising

 

Page 26



--------------------------------------------------------------------------------

costs, legal fees and brokerage commissions payable to unaffiliated third
parties, and (ii) tenant improvement costs incurred solely in connection with
such Transfer. All Reasonable Transfer Costs shall be recovered by Tenant prior
to payment of any excess Base Rent to Landlord. Tenant’s obligation to pay over
Landlord’s portion of the consideration constitutes an obligation for additional
rent hereunder. The above provisions relating to relating to the allocation of
excess rent are independently negotiated terms of the Lease which constitute a
material inducement for the Landlord to enter into the Lease, and are agreed by
the Parties to be commercially reasonable. No Transfer by Tenant shall relieve
it of any obligation under this Lease. Any Transfer which conflicts with the
provisions of this Lease shall be void.

 

C. No Release: Any Transfer shall be made only if and shall not be effective
until the transferee shall execute, acknowledge, and deliver to Landlord an
agreement, in form and substance satisfactory to Landlord, whereby the
transferee, in the case of an assignment, shall assume all the obligations of
this Lease on the part of Tenant to be performed or observed to the extent of
the interest being transferred and shall be subject to all the covenants,
agreements, terms, provisions and conditions in this Lease to the extent
applicable to the interest being transferred. Notwithstanding any Transfer and
the acceptance of rent or other sums by Landlord from any transferee, Tenant
shall remain fully liable for the payment of Base Monthly Rent and additional
rent due, and to become due hereunder, for the performance of all the covenants,
agreements, terms, provisions and conditions contained in this Lease on the part
of Tenant to be performed and for all acts and omissions of any transferee or
any other person claiming under or through any transferee that shall be in
violation of any of the terms and conditions of this Lease, and any such
violation shall be deemed a violation by Tenant. Tenant shall indemnify, defend
and hold Landlord harmless from and against all losses, liabilities, damages,
costs and expenses (including reasonable attorney fees) resulting from any
claims that may be made against Landlord by the proposed transferee arising out
of this Lease or by any real estate brokers or other persons claiming
compensation in connection with the proposed Transfer.

 

D. Reorganization of Tenant: The provisions of this Section 17.D shall apply if
Tenant is a publicly-held corporation and: (i) there is a dissolution, merger,
consolidation, or other reorganization of or affecting Tenant, where Tenant is
not the surviving corporation, or (ii) there is a sale or transfer of stock
possessing more than fifty percent (50%) of the total combined voting power of
all classes of Tenant’s capital stock issued, outstanding and entitled to vote
for the election of directors to one person or entity (or to any group of
related persons or entities) (the “Acquiring Entity”), and after such sale or
transfer of stock Tenant’s stock is no longer publicly traded. In a transaction
under clause (i), the surviving corporation shall promptly execute and deliver
to Landlord an agreement in form reasonably satisfactory to Landlord under which
such surviving corporation assumes the obligations of Tenant hereunder. In a
transaction under clause (ii), the Acquiring Entity shall promptly execute and
deliver to Landlord an agreement in form reasonably satisfactory to Landlord
under which such Acquiring Entity assumes the obligations of Tenant to the
extent accruing after such transferee’s acquisition of Tenant’s stock possessing
more than 50% of the total combined voting of all classes of Tenant’s capital
stock issued, outstanding and entitled to vote for the election of directors.
The foregoing notwithstanding, in the event the Acquiring Entity is itself not a
publicly-traded corporation, but is instead the subsidiary of a publicly-traded
corporation (or a subsidiary of a subsidiary of a publicly-traded corporation,
or a subsidiary in a chain of entities in which a parent corporation is publicly
traded), then the publicly-traded parent corporation shall be required to
execute and deliver to Landlord the Lease Guaranty. It is the intent of the
parties that after such an acquisition of the stock of Tenant, Landlord shall be
entitled to rely on the creditworthiness of a publicly-traded corporation and to
receive audited financial information from a publicly-traded corporation.

 

Page 27



--------------------------------------------------------------------------------

E. Permitted Transfers: Notwithstanding anything contained in this Section 17,
(but subject to Section 17.E), Tenant may enter into any of the following
Transfers (a “Permitted Transfer”) without Landlord’s prior consent, and
Landlord shall not be entitled to terminate the Lease or to receive any part of
any consideration resulting therefrom that would otherwise be due pursuant to
Sections 17.A and 17.B. Tenant may sublease all or part of the Premises or
assign its interest in this Lease to (i) any corporation which controls, is
controlled by, or is under common control with Tenant to this Lease by means of
an ownership interest of more than fifty percent (50%); (ii) a corporation which
results from a merger, consolidation or other reorganization, so long as the
surviving corporation has a net worth at the time of such assignment that is
equal to or greater than the net worth of Tenant as of the Effective Date of
this Lease; and (iii) a corporation which purchases or otherwise acquires all or
substantially all of the assets or stock of Tenant so long as such acquiring
corporation has a net worth at the time of such assignment that is equal to or
greater than the net worth of Tenant as of the Effective Date of this Lease.

 

F. Effect of Default: In the event of Tenant’s default after notice and
opportunity to cure, Tenant hereby assigns all amounts due to Tenant from any
Transfer as security for performance of Tenant’s obligations under this Lease,
and Landlord may collect such amounts as Tenant’s Attorney-in-Fact, except that
Tenant may collect such amounts unless a default exists as described in Section
13 above. A termination of the Lease due to Tenant’s default shall not
automatically terminate a Transfer then in existence; rather at Landlord’s
election (1) such Transfer shall survive the Lease termination, (2) the
transferee shall attorn to Landlord, and (3) Landlord shall undertake the
obligations of Tenant under the transfer agreement; except that Landlord shall
not be liable for prepaid rent, security deposits not received by Landlord or
other defaults of Tenant to the transferee, or for any acts or omissions of
Tenant and Tenant’s Agents.

 

G. Conveyance by Landlord: In the event of any transfer of Landlord’s interest
in this Lease, the Landlord herein named (and in case of any subsequent
transfer, the then transferor) shall be automatically freed and relieved from
and after the date of such transfer of all liability for the performance of any
covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed; provided, however, that any funds in the hands of
Landlord or the then transferor at the time of such transfer, in which Tenant
has an interest shall be turned over to the transferee and any amount then due
and payable to Tenant by Landlord or the then transferor under any provision of
this Lease shall be paid to Tenant; and provided, further, that upon any such
transfer, the transferee shall be deemed to have assumed, subject to the
limitations of this Section 17, all of the agreements, covenants and conditions
in this Lease to be performed on the part of Landlord, it being intended hereby
that the covenants and obligations contained in this Lease to be performed on
the part of Landlord shall, subject as aforesaid, be binding on each Landlord,
its successors and assigns, only during its period of ownership. Notwithstanding
anything in this Lease to the contrary, the original Landlord shall not transfer
its interest in (A) Lot 1 to an entity not controlled by the immediate Sobrato
family until substantial completion of Building 1 and (B) Lot 2 to an entity not
controlled by the immediate Sobrato family until (i) the Option to Lease
Building 2 has expired or is otherwise terminated by Tenant or (ii) substantial
completion of Building 2. In the event of any such transfer, the original
Sobrato entity shall not be relieved of its obligations. Landlord acknowledges
that Tenant has relied upon original Landlord (in particular, Landlord’s
affiliation with the Sobrato Development Companies) and such has served as a
material inducement for Tenant to enter into this Lease. Exercise of the Option
to Lease shall not be deemed an expiration or termination of the option to Lease
for purposes of (i) above, it being understood that in such event Landlord is
obligated to substantially complete Building 2 prior to any transfer.

 

H. Successors and Assigns: Subject to the provisions of this Section 17, the
covenants and conditions of this Lease shall apply to and bind the heirs,
successors, executors, administrators and assigns of all Parties hereto; and all
parties hereto comprising Tenant and Landlord shall be jointly and severally
liable hereunder.

 

Page 28



--------------------------------------------------------------------------------

I. Sublease Requirements: If Landlord consents to any sublet of the premises by
Tenant to an approved Subtenant (“Subtenant”), every sublet transaction shall be
evidenced by a written sublease between Tenant and Subtenant (the “Sublease”).
The Sublease shall comply with the following requirements: (i) The form of the
Sublease and the terms and conditions thereof shall be subject to Landlord’s
approval which shall not be withheld unreasonably; (ii) The Sublease shall
provide that it is subject to all of the terms and conditions of this Lease,
except those terms and conditions relating to Rent, Additional Rent, and any
other amount due under this Lease; (iii) The Sublease shall provide that the
Subtenant shall have no right to exercise any option or other right granted to
Tenant in this Lease; (iv) The Sublease shall contain a waiver of subrogation
against Landlord and shall require Subtenant’s insurance policies to acknowledge
such waiver of subrogation; (v) The Sublease shall provide that all requirements
of the Lease applicable to subleases shall be applicable to sub-subleases; (vi)
The Sublease shall require Subtenant, acting through Tenant, to obtain
Landlord’s prior written approval, to any alteration to the Premises to the same
extent Tenant is required by this Lease to obtain such consent; (vii) The
Sublease shall require Subtenant to send Landlord copies of any and all default
notices concerning the Premises that Subtenant is obligated to provide to Tenant
and Tenant to send Landlord copies of any and all default notices concerning the
Premises that Tenant is obligated to provide to Subtenant; and (viii) The
Sublease shall provide that, at Landlord’s option, the Sublease shall not
terminate in the event that this Lease terminates and shall require Subtenant to
execute an attornment agreement if Landlord, in its sole and absolute
discretion, shall elect to have the Sublease continue beyond the date of
termination of this Lease as provided in Section 17.F.

 

18. OPTION TO EXTEND THE LEASE TERM:

 

A. Grant and Exercise of Option: Landlord grants to Tenant, subject to the terms
and conditions set forth in this Section 18.A, four (4) options (the “Options”)
to extend the Lease Term for an additional term (the “Option Term”). The first
two (2) Option Terms shall be for a period of thirty six (36) months each and
the second two (2) Option Terms shall be for sixty (60) months each. All Option
Terms shall be exercised, if at all, by written notice to Landlord no earlier
than eighteen (18) months prior to the date the Lease Term would expire but for
such exercise but no later than twelve (12) months prior to the date the Lease
Term would expire but for such exercise, time being of the essence for the
giving of such notice. If Tenant exercises the Option, all of the terms,
covenants and conditions of this Lease shall apply except for the grant of
additional Options pursuant to this Section, provided that Base Monthly Rent for
the Premises payable by Tenant during the Option Term shall be the greater of
(i) the Base Monthly Rent applicable to the period immediately prior to the
commencement of the Option Term, and (ii) ninety percent (90%) of the Fair
Market Rental as hereinafter defined. Notwithstanding anything herein to the
contrary, if Tenant is in monetary or material non-monetary default (beyond any
applicable notice or cure period) under any of the terms, covenants or
conditions of this Lease at the time Tenant exercises the Option, then Landlord
shall have, in addition to all of Landlord’s other rights and remedies provided
in this Lease, the right to terminate the Option upon notice to Tenant, in which
event the Lease Term shall not be extended pursuant to this Section 18.A. As
used herein, the term “Fair Market Rental” is defined as the rental and all
other monetary payments, including any escalations and adjustments thereto
(including without limitation Consumer Price Indexing) that Landlord could
obtain during the Option Term from a third party desiring to lease the Premises,
based upon the (i) current use and other potential uses of the Premises, as
determined by the rents then obtainable for new leases of space comparable in
age and quality to the Premises in the same real estate submarket as the
Building and on substantially the same terms and conditions as this Lease (e.g.,
triple net operating expenses). The appraisers shall be

 

Page 29



--------------------------------------------------------------------------------

instructed that the foregoing ten percent (10.0%) discount is intended to offset
comparable rents that include the following costs which Landlord will not incur
in the event Tenant exercises its option (i) brokerage commissions, (ii) tenant
improvement or relocation allowances, and (iii) vacancy costs.

 

B. Determination of Fair Market Rental: If Tenant exercises the Option, Landlord
shall send Tenant a notice setting forth the Fair Market Rental for the Option
Term within thirty (30) days following the Exercise Date. If Tenant disputes
Landlord’s determination of Fair Market Rental for the Option Term, Tenant
shall, within thirty (30) days after the date of Landlord’s notice setting forth
Fair Market Rental for the Option Term, send to Landlord a notice stating that
Tenant either elects to terminate its exercise of the Option, in which event the
Option shall lapse and this Lease shall terminate on the Expiration Date, or
that Tenant disagrees with Landlord’s determination of Fair Market Rental for
the Option Term and elects to resolve the disagreement as provided in Section
18.C below. If Tenant does not send Landlord a notice as provided in the
previous sentence, Landlord’s determination of Fair Market Rental shall be the
Base Monthly Rent payable by Tenant during the Option Term. If Tenant elects to
resolve the disagreement as provided in Section 18.C and such procedures are not
concluded prior to the commencement date of the Option Term, Tenant shall pay to
Landlord as Base Monthly Rent the Fair Market Rental as determined by Landlord
in the manner provided above. If the Fair Market Rental as finally determined
pursuant to Section 18.C is greater than Landlord’s determination, Tenant shall
pay Landlord the difference between the amount paid by Tenant and the Fair
Market Rental as so determined in Section 18.C within thirty (30) days after
such determination. If the Fair Market Rental as finally determined in Section
18.C is less than Landlord’s determination, the difference between the amount
paid by Tenant and the Fair Market Rental as so determined in Section 18.C shall
be credited against the next installments of Base Monthly Rent and Additional
Rent due from Tenant to Landlord hereunder.

 

C. Resolution of a Disagreement over the Fair Market Rental: Any disagreement
regarding Fair Market Rental shall be resolved as follows:

 

1. Within thirty (30) days after Tenant’s response to Landlord’s notice setting
forth the Fair Market Rental, Landlord and Tenant shall meet at a mutually
agreeable time and place, in an attempt to resolve the disagreement.

 

2. If within the 30-day period referred to above, Landlord and Tenant cannot
reach agreement as to Fair Market Rental, each party shall select one appraiser
to determine Fair Market Rental. Each such appraiser shall arrive at a
determination of Fair Market Rental and submit their conclusions to Landlord and
Tenant within thirty (30) days after the expiration of the 30-day consultation
period described above.

 

3. If only one appraisal is submitted within the requisite time period, it shall
be deemed as Fair Market Rental. If both appraisals are submitted within such
time period and the two appraisals so submitted differ by less than ten percent
(10%), the average of the two shall be deemed as Fair Market Rental. If the two
appraisals differ by more than 10%, the appraisers shall immediately select a
third appraiser who shall, within thirty (30) days after his selection, make and
submit to Landlord and Tenant a determination of Fair Market Rental. This third
appraisal will then be averaged with the closer of the two previous appraisals
and the result shall be Fair Market Rental.

 

4. All appraisers specified pursuant to this Section shall be members of the
American Institute of Real Estate Appraisers with not less than ten (10) years
experience appraising office and industrial properties in the Santa Clara
Valley. Each party shall pay the cost of the appraiser selected by such party
and one-half of the cost of the third appraiser.

 

D. Personal to Tenant: All Options provided to Tenant in this Lease are personal
and granted to Netflix, Inc., Acquiring Entity, or

 

Page 30



--------------------------------------------------------------------------------

any successor by Permitted Transfer and are not exercisable by any third party
should Tenant otherwise assign or sublet all or a portion of its rights under
this Lease, unless Landlord consents to permit exercise of any option by any
assignee or subtenant, in Landlord’s sole and absolute discretion. In the event
Tenant has multiple options to extend this Lease, a later option to extend the
Lease cannot be exercised unless the prior option has been properly exercised.

 

19. OPTION TO LEASE: Tenant has been provided an option to Lease Building 2
pursuant to the Option to Lease Agreement attached hereto as Exhibit “G”.

 

20. RIGHT OF FIRST OFFERING TO PURCHASE:

 

A. Grant: Landlord hereby grants Tenant a right of first offer to purchase
Landlord’s interest in Lot 1 and all appurtenances thereto, including the
Building, or Landlord’s interest in Lot 2 and all appurtenances thereto,
including Building 2 (if the Landlord’s interest in the Building and Building 2
are offered separately) or Lot 1 and Lot 2 and all appurtenances thereto,
including the Building and Building 2 (if the Landlord’s interest in Building
and Building 2 are offered together). Prior to Landlord offering to sell its
interest in either Lot 1 or Lot 2 to a third party, Landlord shall give Tenant
written notice of such desire and the terms and other information under which
Landlord intends to sell Lot 1 and/or Lot 2 (and all appurtenances thereto),
including without limitation, (i) sales price, (ii) seller financing, (iii)
assumable 3rd party financing (iv) state of title; (v) date for close of escrow;
(vi) allocation of closing costs; (vii) legal description; and (v) any other
material terms. Provided at the time of exercise, Tenant is not in default
beyond the expiration of any applicable cure period, Tenant shall have the
option, which must be exercised, if at all, by written notice to Landlord within
thirty (30) days after Tenant’s receipt of Landlord’s notice, to purchase
Landlord’s interest in Lot 1 and/or Lot 2, as applicable, at the sales price and
terms of sale specified in the notice. In the event Tenant timely exercises such
option to purchase Landlord’s interest, Landlord shall sell Landlord’s interest
to Tenant, and Tenant shall purchase Landlord’s interest from Landlord in
accordance with the price and terms specified in Landlord’s notice. Landlord and
Tenant shall, in good faith, attempt to reach agreement on the terms of a
mutually acceptable reasonable purchase agreement consistent with the terms set
forth in Landlord’s notice within thirty (30) days of Landlord’s notice. In the
event (i) Landlord and Tenant, in good faith, are unable to reach agreement on a
mutually acceptable reasonable purchase agreement within such thirty (30) day
period or (ii) Tenant fails to exercise Tenant’s option within said thirty (30)
day period, Landlord shall have one hundred eighty (180) days thereafter to sell
such Landlord’s interest at no less than ninety five percent (95%) of the sales
price and upon the same or substantially the same other terms of sale as
specified in the notice to Tenant. In the event Landlord fails to close escrow
on the sale of Landlord’s interest within said one hundred eighty (180) day
period or in the event Seller proposes to sell Landlord’s interest at less than
ninety five percent (95%) of the sales price or on other material terms which
are more favorable to the prospective buyer than that proposed to Tenant,
Landlord shall be required to resubmit such offer to Tenant in accordance with
this Right of First Offering except that Tenant shall be required to respond to
any resubmission within a ten (10) day period. For purposes of clarification,
any sale, transfer or other hypothecation of any interest in the entity
comprising Landlord shall be subject to the provisions of this Section 20.
Notwithstanding anything herein to the contrary, Lot 1 and Lot 2 referred to
herein shall include all appurtenant rights of an owner to the use, enjoyment,
management and control of Lot A.

 

B. Exclusions: This Right of First Offering shall automatically terminate, upon
the expiration or sooner termination of the Lease. In addition, this Right of
First Offering shall not be triggered by an event of a foreclosure or other
involuntary transfer of Landlord’s interest in the Premises, provided the Right
of First Offering shall survive any such foreclosure or involuntary transfer.
Notwithstanding the forgoing, this Right of First Offering shall not

 

Page 31



--------------------------------------------------------------------------------

apply to (but shall survive and remain in effect after) transfers of all or a
portion of the Building to (i) John A. Sobrato and/or John M. Sobrato
(individually and collectively “Sobrato”), and (ii) any immediate family member
of Sobrato, and (iii) any trust established, in whole or in p art, for the
benefit of Sobrato and/or any immediate family member of Sobrato, (iv) any
partnership in which Sobrato or any immediate family member, either directly or
indirectly (e.g., through a partnership or corporate entity or a trust) retains
a general partner interest, and/or (v) any corporation under the control, either
directly or indirectly, by Sobrato or any immediate family member of Sobrato.

 

21. GENERAL PROVISIONS:

 

A. Attorney’s Fees: In the event a suit or alternative form of dispute
resolution is brought for the possession of the Premises, for the recovery of
any sum due hereunder, to interpret the Lease, or because of the breach of any
other covenant herein; then the losing party shall pay to the prevailing party
reasonable attorney’s fees including the expense of expert witnesses,
depositions and court testimony as part of its costs which shall be deemed to
have accrued on the commencement of such action. The prevailing party shall also
be entitled to recover all costs and expenses including reasonable attorney’s
fees incurred in enforcing any judgment or award against the other party. The
foregoing provision relating to post-judgment costs is severable from all other
provisions of this Lease.

 

B. Authority of Parties: Tenant and Landlord each hereby represents and warrants
that it is duly formed and in good standing, and is duly authorized to execute
and deliver this Lease on behalf of said party, in accordance with a duly
adopted resolution of the Board of Directors of said corporation or in
accordance with the by-laws of said corporation, and that this Lease is binding
upon said corporation in accordance with its terms. At Landlord’s request,
Tenant shall provide Landlord with corporate resolutions or other proof in a
form acceptable to Landlord, authorizing the execution of the Lease.

 

C. Brokers: Tenant represents it has not utilized or contacted a real estate
broker or finder with respect to this Lease other than Colliers International
and Tenant agrees to indemnify, defend and hold Landlord harmless against any
claim, cost, liability or cause of action asserted by any other broker or finder
claiming through Tenant. Landlord shall be responsible for commissions payable
to Colliers International in accordance with a separate agreement between
Landlord and Colliers International

 

D. Choice of Law: This Lease shall be governed by and construed in accordance
with California law. Except as provided in Section 21.E, venue shall be Santa
Clara County.

 

E. Dispute Resolution: Landlord and Tenant and any other party that may become a
party to this Lease or be deemed a party to this Lease including any subtenants
agree that, except for any claim by Landlord for unlawful detainer, or any claim
within the jurisdiction of the small claims court (which small claims court
shall be the sole court of competent jurisdiction), any controversy, dispute, or
claim of whatever nature arising out of, in connection with or in relation to
the interpretation, performance or breach of this Lease, including any claim
based on contract, tort, or statute, shall be resolved at the request of any
party to this agreement through a two-step dispute resolution process
administered by J.A.M.S. or another judicial mediation service mutually
acceptable to the parties located in Santa Clara County, California. The dispute
resolution process shall involve first, mediation, followed, if necessary, by
final and binding arbitration administered by and in accordance with the then
existing rules and practices of J.A.M.S. or other judicial mediation service
selected. In the event of any dispute subject to this provision, either party
may initiate a request for mediation and the parties shall use reasonable
efforts to promptly select a J.A.M.S. mediator and commence the mediation. In
the event the parties are not able to agree on a mediator within thirty (30)
days, J. A. M. S. or another judicial mediation service mutually acceptable to
the parties shall appoint a mediator. The mediation shall be confidential and in
accordance with California Evidence

 

Page 32



--------------------------------------------------------------------------------

Code § 1119 et. seq. The mediation shall be held in Santa Clara County,
California and in accordance with the existing rules and practice of J. A. M. S.
(or other judicial and mediation service selected). The parties shall use
reasonable efforts to conclude the mediation within sixty (60) days of the date
of either party’s request for mediation. The mediation shall be held prior to
any arbitration or court action (other than a claim by Landlord for unlawful
detainer or any claim within the jurisdiction of the small claims court which
are not subject to this mediation/arbitration provision and may be filed
directly with a court of competent jurisdiction). In order for the prevailing
party to be entitled to the payment of attorney’s fees, the prevailing party
must have followed the provisions of this section and have attempted to mediate
any dispute prior to invoking arbitration.

 

IF A MEDIATION IS CONDUCTED BUT IS UNSUCCESSFUL, IT SHALL BE FOLLOWED BY FINAL
AND BINDING ARBITRATION ADMINISTERED BY AND IN ACCORDANCE WITH THE THEN EXISTING
RULES AND PRACTICES OF J.A.M.S. OR THE OTHER JUDICIAL AND MEDIATION SERVICE
SELECTED, AND JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATOR(S) MAY BE
ENTERED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION THEREOF AS PROVIDED BY
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 ET. SEQ, AS SAID STATUTES THEN
APPEAR, INCLUDING ANY AMENDMENTS TO SAID STATUTES OR SUCCESSORS TO SAID STATUTES
OR AMENDED STATUTES, EXCEPT THAT IN NO EVENT SHALL THE PARTIES BE ENTITLED TO
PROPOUND INTERROGATORIES OR REQUEST FOR ADMISSIONS DURING THE ARBITRATION
PROCESS. THE ARBITRATOR SHALL BE A RETIRED JUDGE OR A LICENSED CALIFORNIA
ATTORNEY. THE VENUE FOR ANY SUCH ARBITRATION OR MEDIATION SHALL BE IN SANTA
CLARA COUNTY, CALIFORNIA.

 

NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “MEDIATION AND ARBITRATION OF
DISPUTES” PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW
AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED
IN A COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP
YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE
SPECIFICALLY INCLUDED IN THE “MEDIATION AND ARBITRATION OF DISPUTES” PROVISION.
IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY
BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.

 

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “MEDIATION AND ARBITRATION OF DISPUTES”
PROVISION TO NEUTRAL ARBITRATION.

 

LANDLORD:              TENANT:             

 

F. Entire Agreement: This Lease and the exhibits attached hereto contain all of
the agreements and conditions made between the Parties hereto and may not be
modified orally or in any other manner other than by written agreement signed by
all parties hereto or their respective successors in interest. This Lease
supersedes and revokes all previous negotiations, letters of intent, lease
proposals, brochures, agreements, representations, promises, warranties, and
understandings, whether oral or in writing, between the parties or their
respective representatives or any other person purporting to represent Landlord
or Tenant.

 

G. Entry by Landlord: Upon prior notice to Tenant and subject to Tenant’s
reasonable security regulations, Tenant shall permit Landlord and his agents to
enter into and upon the Premises at all reasonable times, and without any rent
abatement or reduction or any

 

Page 33



--------------------------------------------------------------------------------

liability to Tenant for any loss of occupation or quiet enjoyment of the
Premises thereby occasioned, for the following purposes: (i) inspecting and
maintaining the Premises; (ii) making repairs, alterations or additions to the
Premises; (iii) erecting additional building(s) and improvements on the land
where the Premises are situated or on adjacent land owned by Landlord; (iv)
performing any obligations of Landlord under the Lease including remediation of
Hazardous Materials if determined to be the responsibility of Landlord, (v)
posting and keeping posted thereon notices of non-responsibility for any
construction, alteration or repair thereof, as required or permitted by any law,
and (vi) showing the Premises to Landlord’s or the Master Landlord’s existing or
potential successors, purchaser, tenants and lenders. Tenant shall permit
Landlord and his agents, at any time within twelve (12) months prior to the
Expiration Date (or at any time during the Lease if Tenant is in default
hereunder), to place upon the Premises “For Lease” signs and exhibit the
Premises to real estate brokers and prospective tenants at reasonable hours.
Notwithstanding anything in this Lease to the contrary, any entry by Landlord in
the Premises or upon Lot A shall be designed to minimize interruption to
Tenant’s ongoing operations.

 

H. Estoppel Certificates: At any time during the Lease Term, Tenant or Landlord,
as applicable shall, within ten (10) days following written notice from the
other, execute and deliver to the requesting party a written statement
certifying, if true, the following: (i) that this Lease is unmodified and in
full force and effect (or, if modified, stating the nature of such
modification); (ii) the date to which rent and other charges are paid in
advance, if any; (iii) acknowledging that there are not, to the certifying
party’s knowledge, any uncured defaults on Landlord’s or Tenant’s part, as
applicable, hereunder (or specifying such defaults if they are claimed); and
(iv) such other information as Landlord or Tenant, as applicable, may reasonably
request. Any such statement may be conclusively relied upon by any prospective
purchaser or encumbrancer of Landlord’s interest in the Premises. Tenant’s
failure to deliver such statement within such time shall be conclusive upon the
Tenant that this Lease is in full force and effect without modification, except
as may be represented by Landlord, and that there are no uncured defaults in
Landlord’s performance. To extent Tenant is not a publicly traded company.
Tenant agrees to provide, within five (5) days of Landlord’s request, Tenant’s
most recent three (3) years of audited financial statements for Landlord’s use
in financing or sale of the Premises or Landlord’s interest therein.

 

I. Exhibits: All exhibits referred to are attached to this Lease and
incorporated by reference.

 

J. Interest: All rent due hereunder, if not paid when due, shall bear interest
at the rate of the Reference Rate published by Bank of America, San Francisco
Branch, plus two percent (2%) per annum from that date until paid in full
(“Agreed Interest Rate”). This provision shall survive the expiration or sooner
termination of the Lease. Despite any other provision of this Lease, the total
liability for interest payments shall not exceed the limits, if any, imposed by
the usury laws of the State of California. Any interest paid in excess of those
limits shall be refunded to Tenant by application of the amount of excess
interest paid against any sums outstanding in any order that Landlord requires.
If the amount of excess interest paid exceeds the sums outstanding, the portion
exceeding those sums shall be refunded in cash to Tenant by Landlord. To
ascertain whether any interest payable exceeds the limits imposed, any
non-principal payment (including late charges) shall be considered to the extent
permitted by law to be an expense or a fee, premium, or penalty rather than
interest.

 

K. Modifications Required by Lender: If any lender of Landlord or ground lessor
of the Premises requires a modification of this Lease that will not increase
Tenant’s cost or expense or materially or adversely change Tenant’s rights and
obligations, Tenant agrees to execute whatever reasonable documentation is
required to effectuate and modification and deliver them to Landlord within ten
(10) days after the request.

 

Page 34



--------------------------------------------------------------------------------

L. No Presumption Against Drafter: Landlord and Tenant understand, agree and
acknowledge that this Lease has been freely negotiated by both Parties; and that
in any controversy, dispute, or contest over the meaning, interpretation,
validity, or enforceability of this Lease or any of its terms or conditions,
there shall be no inference, presumption, or conclusion drawn whatsoever against
either party by virtue of that party having drafted this Lease or any portion
thereof.

 

M. Notices: All notices, demands, requests, or consents required to be given
under this Lease shall be sent in writing by U.S. certified mail, return receipt
requested, nationally recognized overnight courier service or by personal
delivery addressed to the party to be notified at the address for such party
specified in Section 1 of this Lease, or to such other place as the party to be
notified may from time to time designate by at least fifteen (15) days prior
notice to the notifying party.

 

N. Property Management: In the event Tenant is not the tenant of Building 2,
then upon occupancy of another tenant of Building 2 (excluding, however any
tenancy by or through Tenant), Tenant agrees to pay Landlord along with the
expenses to be reimbursed by Tenant a monthly fee for management services
rendered by either Landlord or a third party manager engaged by Landlord (which
may be a party affiliated with Landlord), in the amount of two percent (2.0%) of
the Base Monthly Rent. Except as provided herein, no management fee shall be due
by Tenant to Landlord.

 

O. Rent: All monetary sums due from Tenant to Landlord under this Lease,
including, without limitation those referred to as “additional rent”, shall be
deemed as rent.

 

P. Representations: Except for the provisions of this Lease, Tenant acknowledges
that neither Landlord nor any of its employees or agents have made any
agreements, representations, warranties or promises with respect to the Premises
or with respect to present or future rents, expenses, operations, tenancies or
any other matter. Except as herein expressly set forth herein, Tenant relied on
no statement of Landlord or its employees or agents for that purpose.

 

Q. Rights and Remedies: Subject to Section 14 above, All rights and remedies
hereunder are cumulative and not alternative to the extent permitted by law, and
are in addition to all other rights and remedies in law and in equity.

 

R. Severability: If any term or provision of this Lease is held unenforceable or
invalid by a court of competent jurisdiction, the remainder of the Lease shall
not be invalidated thereby but shall be enforceable in accordance with its
terms, omitting the invalid or unenforceable term.

 

S. Submission of Lease: Submission of this document for examination or signature
by the parties does not constitute an option or offer to lease the Premises on
the terms in this document or a reservation of the Premises in favor of Tenant.
This document is not effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant.

 

T. Subordination: Landlord represents to Tenant that the Premises will be
unencumbered by a real estate loan as of the Effective Date. Landlord shall
cause any future lender to furnish to Tenant, within sixty (60) days of the date
of both parties’ execution of this Lease, or placement of a lien by lender on
the property, as applicable, with a written agreement providing for (i)
recognition by the lender of all of the terms and conditions of this Lease; and
(ii) continuation of this Lease upon foreclosure of existing lender’s security
interest in the Premises. Subject to the above, this Lease is subject and
subordinate to ground and underlying leases, mortgages and deeds of trust
(collectively “Encumbrances”) which may now affect the Premises, to any
covenants, conditions or restrictions of record, and to all renewals,
modifications, consolidations, replacements and extensions thereof; provided,
however, if the holder or holders of any such Encumbrance (“Holder”) require
that this Lease be prior and superior thereto, within seven (7) days after
written request of Landlord to Tenant, Tenant shall execute, have acknowledged
and deliver all documents or instruments, in the reasonable

 

Page 35



--------------------------------------------------------------------------------

form presented to Tenant, which Landlord or Holder reasonably deems necessary or
desirable for such purposes. Landlord shall have the right to cause this Lease
to be and become and remain subject and subordinate to any and all Encumbrances
which are now or may hereafter be executed covering the Premises or any
renewals, modifications, consolidations, replacements or extensions thereof, for
the full amount of all advances made or to be made thereunder and without regard
to the time or character of such advances, together with interest thereon and
subject to all the terms and provisions thereof; provided only, that in the
event of termination of any such lease or upon the foreclosure of any such
mortgage or deed of trust, Holder agrees to recognize and not disturb Tenant’s
rights under this Lease as long as Tenant is not then in default (beyond
applicable cure periods) and continues to pay Base Monthly Rent and additional
rent and observes and performs all required provisions of this Lease. Within ten
(10) days after Landlord’s written request, Tenant shall execute any reasonable
documents required by Landlord or the Holder to make this Lease subordinate to
any lien of the Encumbrance so long as such documents provide for (i)
recognition by the Holder of all of the terms and conditions of this Lease; and
(ii) continuation of this Lease upon foreclosure on the Encumbrance. If Tenant
fails to do so, then in addition to such failure constituting a default by
Tenant, it shall be deemed that this Lease is so subordinated to such
Encumbrance. Notwithstanding anything to the contrary in this Section, subject
to agreement not to disturb, Tenant hereby attorns and agrees to attorn to any
entity purchasing or otherwise acquiring the Premises at any sale or other
proceeding or pursuant to the exercise of any other rights, powers or remedies
under such encumbrance.

 

U. Survival of Indemnities: All indemnification, defense, and hold harmless
obligations of Landlord and Tenant under this Lease shall survive the expiration
or sooner termination of the Lease.

 

V. Time: Time is of the essence hereunder.

 

W. Transportation Demand Management Programs: Tenant agrees that the cost of TDM
(Transportation Demand Management) programs required on the Premises shall be
paid by Tenant and that the cost of any TDM that is available for use by Lot B
(or another tenant of Building 2, if any) shall be shared on a proportionate of
use basis. Further, any ongoing costs or expenses associated with a TDM program
which are required for the Project and not provided by Tenant, such as an
on-site TDM coordinator, shall be provided by Landlord with such costs being
included as additional rent and Tenant’s proportionate share shall be reimbursed
to Landlord by Tenant within thirty (30) days after demand in accordance with
Section 8 above. As of the date of this Lease, the TDM programs which have been
imposed are: (i) provision EcoPasses to any full time employee who requests one,
(ii) payment for a project based shuttle to connect the site to the Campbell
Winchester Avenue light rail stop when open, (iii) provision of a wireless
network connection for employees in the courtyard, and (iv) the agreement to
allow the police department to install a small antenna on the roof of the
Building.

 

X. Waiver of Right to Jury Trial: Landlord and Tenant waive their respective
rights to trial by jury of any contract or tort claim, counterclaim,
cross-complaint, or cause of action in any action, proceeding, or hearing
brought by either party against the other on any matter arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant, or
Tenant’s use or occupancy of the Premises, including any claim of injury or
damage or the enforcement of any remedy under any current or future law,
statute, regulation, code, or ordinance.

 

Y. Memorandum of Lease Tenant agrees not to record this Lease, but may record
the memorandum of lease attached hereto as Exhibit F on both Lots 1 and Lots 2.

 

Page 36



--------------------------------------------------------------------------------

Z. Approvals and Expenses. Whenever the Lease requires an approval, consent or
other action by either Landlord or Tenant, such approval, consent or action
shall not be unreasonably withheld, conditioned or delayed. Any reimbursable
expenditure shall be limited to the actual and reasonable amount of such
expenditure.

 

Page 37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the day and
year first above written.

 

Landlord: SOBRATO LAND HOLDINGS

a California Limited Partnership

 

Tenant: NETFLIX, INC.

a Delaware Corporation

By:

 

/s/ J. M. Sobrato

--------------------------------------------------------------------------------

  By:  

/s/ David Hyman

--------------------------------------------------------------------------------

           

General Counsel

Its:

 

General Partner

  Its:  

--------------------------------------------------------------------------------

 

Page 38



--------------------------------------------------------------------------------

EXHIBIT “A” – Premises & Building

 

Page 39



--------------------------------------------------------------------------------

EXHIBIT “B” – Declaration

 

LOS GATOS GATEWAY

DECLARATION OF RECIPROCAL EASEMENTS AND OPERATING AGREEMENT

FOR SHARED ROADWAY COMMON SERVICES AND OPERATIONS

[TO BE UPDATED BY SOBRATO TO INCORPORATE LOT1 LOT2 LOTA ISSUES.

 

THIS DECLARATION is made effective as of                      , 2004, by SOBRATO
LAND HOLDINGS, a California Limited Partnership, (“Declarant”) with reference to
the following facts:

 

INTRODUCTION

 

A. Declarant owns all of that certain real property (the “Subject Properties”)
located in the Town of Los Gatos, Santa Clara County, State of California, shown
and described on that certain subdivision map entitled Map of [Los Gatos
Gateway]                      [Tract No.                     ] (the “Map”) filed
for record in the Official Records of Santa Clara County, California on
                     , 200     , in                      Map Book             
at Pages             .

 

B. Declarant intends to develop the Subject Properties, in increments, as a
Commercial Component and a Residential Component as each such Component is
described in this Declaration.

 

C. The Commercial Component shall be all of the Subject Properties that is
situated within Lots 1, 2 and A as shown on the Map. The Declarant plans to
develop the Commercial Component in two separate increments as two (2) office
buildings situated over a garage structure.

 

D. The Residential Component shall be all of the Subject Properties that is
situated within Lot B as shown on the Map. The Declarant plans to develop the
Residential Component, in up to nine (9) increments as a residential condominium
project consisting of approximately 290 residential units.

 

E. The Commercial Component and the Residential Component will share the use of
certain private roadways and driveways located within the Commercial Component,
including the roadways, perimeter and median landscaping, lighting, signage,
utilities and monumentation (collectively “Shared Roadway”) which Shared Roadway
is shown and further described on Exhibit “A” attached hereto.

 

F. The Residential Component and the Commercial Component shall have reciprocal
rights of access over portions of the Shared Roadway and of each others property
for installation, maintenance, repair and replacement of utility lines and
utility services as herein provided.

 

G. The Declarant desires and intends for itself, and for its successors and
assigns, to establish and impose certain easements, covenants, rights, duties,
obligations and responsibilities upon Declarant and each subsequent Owner of the
Subject Properties for the maintenance, repair and replacement of the Shared
Roadway, the mutual and reciprocal rights of access to, over and across said
Shared Roadway, the sharing of the costs of operation, maintenance, repair and
replacement of the Shared Roadway, under a general plan of development and
operation that will be binding upon each Declarant and each subsequent Owner and
that will run with title to all of the Subject Properties and every portion
thereof.

 

Page 40



--------------------------------------------------------------------------------

NOW, THEREFORE, Declarant hereby declares that all and every portion of the
Subject Properties and all interests therein, shall be held, sold, leased,
mortgaged, encumbered, rented, used, occupied, improved and conveyed subject to
the following declarations, limitations, easements, restrictions, covenants, and
conditions, which are imposed as covenants running with the land and equitable
servitudes pursuant to a general plan for the development of the Subject
Properties, and which shall run with the Subject Properties and all interests in
the Subject Properties and be binding on the Declarant and its successors and
assigns, and on all parties having or acquiring any right, title or interest in
or to the described Subject Properties or any part thereof, their heirs,
successors and assigns, and shall inure to the benefit of each Owner thereof.

 

ARTICLE 1

DEFINITIONS

 

1.1 “Commercial Component “ shall mean all of the Subject Properties that is
situated within Lots 1, 2 and A, as shown on the Map.

 

1.2 “Commercial Declaration” shall mean a declaration of covenants, conditions
and restrictions imposed or to be imposed on the Commercial Component and each
portion thereof in the event that the Commercial Component is subdivided and
portions thereof conveyed in a manner that entails there being more than one
Owner of the resultant subdivided portions of the Commercial Component. The
Commercial Declaration shall provide for the establishment, election or
selection of a Managing Commercial Owner.

 

1.3 “Commercial Owner” shall mean the Owner or Owners of the Commercial
Component. If the Commercial Component is subdivided and portions thereof
conveyed in a manner that entails there being more than one Owner of the
resultant subdivided portions, then the Commercial Owner shall mean all of the
Owners of the resultant subdivided portions. In the event of such subdivision
and conveyance of the Commercial Component, the Owners of the resulting portions
of the Commercial Component shall impose a Commercial Declaration on the
Commercial Component that shall provide for the establishment, election or
selection of a Managing Commercial Owner to act on behalf of the Commercial
Owners and provide that all votes, agreements and other decisions to be made by
the Commercial Owner under this Declaration shall be determined by and pursuant
to the provisions of the Commercial Declaration.

 

1.4 “Common Interest Development” shall mean a common interest development as
defined in Civil Code section 1351(c).

 

1.5 “Common Interest Development Association” shall mean the association formed
for a Common Interest Development located within the Community as defined in
Civil Code section 1351 (a).

 

1.6 “Common Interest Development Declaration” shall mean the declaration for a
Common Interest Development located within the Community as defined in Civil
Code section 1351 (h).

 

Page 41



--------------------------------------------------------------------------------

1.7 “Common Facilities” shall mean the facilities and improvements described
herein as the Shared Roadway.

 

1.8 “Community” shall mean Los Gatos Gateway, being all of the real property
shown and described on the Map, as the mixed-use commercial/residential project
developed or to be developed on the Subject Properties.

 

1.9 “Component” and “Component Parcel” shall mean and refer to the Commercial
Component and the Residential Component.

 

1.10 “Component Owner” shall mean the Owner of a Component. If the Residential
Component has been established as a Common Interest Development, then the
reference herein to the Component Owner shall mean and refer to the Common
Interest Development Association for and on behalf of all of the Owners of
separate interests in said Common Interest Development. If the Commercial
Component has been subdivided and portions thereof conveyed in a manner that
entails there being more than one Owner of the resultant subdivided portions of
the Commercial Component, then the reference herein shall mean each of the
Owners of the resultant subdivided portions of the Commercial Component.

 

1.11 “Declarant” shall mean and refer to SOBRATO LAND HOLDINGS, a California
limited partnership, and any successors or assigns thereof (including mortgagees
who acquire an ownership interest in the Subject Properties) that expressly
assume all of the rights and duties of the Declarant under this Declaration in a
recorded written document accruing or arising from and after the date of such
assumption.

 

1.12 “Declaration” shall mean this Declaration, as amended or supplemented from
time to time.

 

1.13 “Manager” shall mean the professional manager or management company hired
by the Residential Owner to manage and operate the Shared Roadway.

 

1.14 “Managing Commercial Owner” shall mean the Commercial Owner, or the Owner
of a portion of the Commercial Component that is established, selected or
elected as the Managing Commercial Owner for purposes of this Declaration in the
event that the Commercial Component is subdivided and portions thereof conveyed
in a manner that entails there being more than one Owner of the resultant
subdivided portions of the Commercial Component. The Managing Commercial Owner
can be an association that acts for and on the behalf of all of the Commercial
Owners.

 

1.15 “Mortgage” shall mean a mortgage, deed of trust, assignment of rents,
issues and profits or other proper instruments (including, without limitation,
those instruments and estates created by sublease or assignment), given as
security for the repayment of loan(s) or financing(s) which encumbers an Owner’s
interest in the Subject Properties, or any portion thereof, made in good faith
and for value.

 

1.16 “Mortgagee” shall mean the holder of a Mortgage, including, without
limitation, a beneficiary under a deed of trust as well as a mortgagee.

 

1.17 “Official Records” shall mean the official records of the Office of the
Recorder of the County of Santa Clara.

 

Page 42



--------------------------------------------------------------------------------

1.18 “Owner” shall mean the record owner from time to time, whether one (1) or
more persons or entities, of fee simple title to any of the Subject Properties.
Where a Component Parcel is divided into a Common Interest Development, the
Owner shall be the Common Interest Development Association with respect to that
Common Interest Development. The term Owner shall exclude those Persons having
merely a security interest in a Component or portion thereof, for the
performance of an obligation, until and unless such Person takes fee title
thereto, and parties who have leasehold interests in a Component or any portion
thereof.

 

1.19 “Person” means a natural person, a corporation, a partnership, a limited
liability company, a trust, a trustee, or other legal entity.

 

1.20 “Residential Component” shall mean all of the Subject Properties that is
situated within Lot B as shown on the Map.

 

1.21 “Residential Owner” shall mean the Owner or Owners of the Residential
Component. If the Residential Component is subdivided in a manner that results
in there being a Common Interest Development with more than one ownership, then
the term Residential Owner shall mean Common Interest Development Association
formed for the Residential Component.

 

1.22 “Shared Costs” shall mean costs and expenses incurred by the Residential
Owner in connection with the undertaking, operation, maintenance, equipping,
repairing and replacing the Shared Roadway and all of the facilities that make
up the Shared Roadway, which Shared Costs shall be Shared between and among the
Commercial Owners and the Residential Owners as Shared Cost Allocations.

 

1.23 “Shared Cost Allocation” shall mean the allocation of the Shared Costs as
Shared Cost Shares between and among the Commercial Owners and the Residential
Owners as set forth in this Declaration.

 

1.24 “Shared Cost Share” shall mean the allocable share of Shared Costs to be
paid by the Commercial Component and the Residential Component as set forth on
Exhibit B, attached hereto and incorporated herein by this reference.

 

1.25 “Shared Parking Spaces” are defined in Section 4.1.

 

1.26 “Shared Roadway” shall mean those certain private roadways and driveways
located within the Commercial Component, including the roadways, perimeter and
median landscaping, lighting, signage and monumentation which Shared Roadway is
shown and further described on Exhibit “A” attached hereto.

 

1.27 “Subject Properties” shall mean and refer collectively to the real property
described on the Map.

 

1.28 “Town” shall mean the Town of Los Gatos, California, a municipal
corporation.

 

1.29 “Utilities”, “Utility Lines” or “Utility Services” means and includes,
where appropriate, water, electricity, gas, telephone, television, fiber optic
cable, sanitary sewer and storm sewer lines, pipes and conduits located in the
Subject Properties.

 

Page 43



--------------------------------------------------------------------------------

ARTICLE 2

SHARED ROADWAY RIGHTS OF USE

 

2.1 Right of Use - Shared Roadway. Each Owner of a Component Parcel, including
the Owners of separate lots or condominium units within a Component Parcel, and
the tenants, guests, and invitees of such Owners shall have a non-exclusive
easement, appurtenant to the Component Parcel or the portion of the Component
Parcel owned by said Owner, over and across that portion of the Commercial
Component that is described herein as the Shared Roadway for use of Shared
Roadway for vehicular access over the roadway portions of the Shared Roadway and
pedestrian access over and across the sidewalk, walkways and pathways within the
Shared Roadway.

 

2.2 Maintenance and Repair of Shared Roadway. The Residential Owner shall
operate, maintain, repair and replace the Shared Roadway and all components
thereof. The costs and expenses of such operation, maintenance, repair, and
replacement of the Shared Roadway shall be Shared Costs, with the exception of
the costs and expenses of utility lines and utility services that serve only
one, but not both the Commercial Component or the Residential Component that are
located in the Shared Roadway. Such operation, maintenance, repair, and
replacement shall be undertaken and completed in accordance with the standards
of operation, maintenance, repair, and replacement for comparable improvements
of first class mixed use projects located in the San Francisco Bay Area, being
the Counties of San Mateo and Santa Clara.

 

2.3 Covenant to Pay Shared Costs. Each Owner, including the Declarant for all
interests in Subject Properties owned by the Declarant, hereby covenants and
agrees to pay the Shared Cost Allocation of the Shared Costs that are levied to
and assessed against the Owner’s interests in a Component Parcel based upon the
Shared Cost Share of that Component Parcel in accordance with this Declaration.

 

(A) Base Budget. The Commercial Owner shall, with the prior approval of each
Owner, annually establish the Base Budget for Shared Costs for each fiscal year
on or before October 1 of the previous fiscal year. The Residential Owner shall
levy the Shared Cost Share of such Base Budget to each Component Owner in an
amount necessary to raise the funds needed to pay the Shared Costs in each
fiscal year as reflected in the Base Budget.

 

(1) If a Component Parcel has been divided into a Common Interest Development,
the Shared Costs allocated and assessed to the Component Parcel shall be
reallocated and assessed to each separate interest in the Common Interest
Development by the Common Interest Development Association to each and every
Owner within the Common Interest Development pursuant to the terms of the Common
Interest Development Declaration which Common Interest Development Declaration
shall provide for the collection of the Shared Costs so allocated Assessment
from the Owners of the separate interests in the Common Interest Development.

 

(2) If the Commercial Component has been subdivided and portions thereof
conveyed to different Owners, the Shared Costs allocated and assessed to the
Commercial Component shall be reallocated and assessed to each resulting
separate interest in the Commercial Component and to each and every Owner within
the Commercial Component pursuant to the terms of the Commercial Declaration,
which Commercial Declaration shall provide for the collection of the Shared
Costs so allocated Assessment from the each of the Owners of the separate
interests in the Commercial Component.

 

Page 44



--------------------------------------------------------------------------------

(3) The Commercial Owner shall send written notice of the final Base Budget to
the Owner of each Component at least ninety (90) days in advance of the
beginning of each calendar year, provided that failure to comply with the
foregoing shall not affect the validity of any Shared Cost Share of Base Budget
levied by the Commercial Owner. Where a Component Parcel has been divided into a
Common Interest Development, the Board shall send its notices of the Base Budget
to the Common Interest Development Association.

 

(B) Payments. The Shared Cost Share of Base Budget levied by the Commercial
Owner shall be due and payable in advance, in equal monthly installments based
on the estimate provided by the Commercial Owner pursuant to Section 3.3(A), on
the first day of each month, unless the Commercial Owner directs otherwise.

 

3.4 Special Allocation of Shared Costs. The Commercial Owner, at any time, may,
with the prior approval of each Owner, levy a Special Allocation of Shared Costs
for any Shared Costs for the Shared Roadway incurred by the Commercial Owner
that were not contained in the Base Budget. The Special Allocation of Shared
Costs shall be allocated between and among all Component Owners in the same
manner as the allocation of the Shared Costs contained in the Base Budget, as
set forth in Section 3.3.

 

(A) Payment. The Special Allocation of Shared Costs may be due and payable in
one (1) payment or periodically as the Commercial Owner shall direct at the time
that the Special Allocation of Shared Costs is levied; provided, however, that
no installment of a Special Allocation of Shared Costs shall be due sooner than
thirty (30) days after notice of the Special Allocation of Shared Costs has been
delivered to the Component Owners by the Commercial Owner. Special Allocation of
Shared Costs may be levied for:

 

(1) an unanticipated expense required by a court order or other governmental
authority,

 

(2) an unanticipated expense necessary to repair or maintain any part of the
Shared Roadway where a threat to personal safety within the Community is
discovered, or

 

(3) an unanticipated expense necessary to repair or maintain any part of the
Shared Roadway that was not foreseen by the Commercial Owner in preparing and
distributing the Base Budget.

 

(B) Notice. The Commercial Owner shall provide to the Component Owners by
first-class mail notice of any Special Allocation of Shared Costs not less than
thirty (30) nor more than sixty (60) days prior to the Special Allocation of
Shared Costs becoming due.

 

3.5 Verification of Shared Costs. The Commercial Owner shall, within twenty (20)
days after request by any Owner, any Mortgagee or potential purchaser of a
Component Parcel or portion thereof, and, for a reasonable charge, furnish a
certificate signed by an officer of the Commercial Owner setting forth whether
the Shared Costs allocated to a specified Component Parcel or portion thereof
have been paid and identifying the amount of any unpaid Shared Costs allocated
to such Component Parcel or portion thereof. Such a certificate shall be
conclusive evidence of the accuracy of the statements made therein. [Other
Owners should have a audit right].

 

Page 45



--------------------------------------------------------------------------------

3.6 Personal Obligation For Shared Cost Allocation. [Don’t like this to be
personal]

 

(A) The amount of each Shared Cost Allocation levied to a Component Parcel
together with interest, late charges, collection costs, and reasonable
attorneys’ fees, shall be the personal obligation of each Person who was the
Owner of the Component Parcel at the time when the Shared Cost Allocation so
levied fell due. The personal obligation for delinquent Shared Cost Allocation
levied to a Component Parcel shall pass to the successors in title of the
Component Parcel whether or not expressly assumed by them; provided however that
the Owner of the Component Parcel shall not be relieved of its personal
obligation hereunder until such obligation is paid in full.

 

If a Component Parcel constitutes a Common Interest Development, the share of
the Shared Cost Allocation that has been levied by the Commercial Owner to the
Common Interest Development Association shall be the obligation of the Common
Interest Development Association and shall also, severally, be the personal
obligation of the Owners of the separate interests in the Common Interest
Development as to the prorata share thereof that has been allocated to such
Owners of separate interests by and pursuant to the Common Interest Development
Declaration.

 

(B) No Owner shall be exempt from liability for payment of the Shared Cost
Allocations that are levied against its Component Parcel by waiver of the use or
enjoyment of any of the Shared Roadway or any other portions of the Community,
or by the abandonment of such Owner’s interest.

 

3.7 Transfer of Property. If a Component Parcel, or portion thereof, is
transferred, the transferor shall remain liable to the Commercial Owner on
behalf of the Commercial Owner for all unpaid Shared Cost Allocations against
such Component Parcel through and including the date that written notification
of the transfer is delivered to the Commercial Owner. If a transferee receives a
statement of the type described in Section 3.5, such transferee shall not be
subject to personal obligation for unpaid Shared Cost Allocations in excess of
the amounts identified in such statement. Notwithstanding the foregoing, the
transferee shall be liable for any additional Shared Cost Allocations that
become due after the date of the written notification of the transfer.

 

3.8 Effect of Nonpayment of Shared Cost Allocations. Any Shared Cost Allocation
not paid within fifteen (15) days after the due date shall be delinquent, shall
bear interest at the rate of twelve percent (12%) per annum commencing thirty
(30) days after the due date until paid in full, and shall incur a late payment
fee in an amount of ten percent (10%) of the delinquent amount or ten dollars
($10), whichever is greater, provided that in no event shall the interest or
late charges payable hereunder exceed the maximum permitted by applicable law.

 

Page 46



--------------------------------------------------------------------------------

3.9 Enforcement and Remedies. If payment of any Shared Cost Allocation is
delinquent, the Commercial Owner shall have the continuing right to bring legal
action for collection of such delinquent Shared Cost Allocation against any
current or prior Owner of a Component Parcel or portion thereof who is
delinquent in payment of such Shared Cost Allocation as a debt and obligation of
such Owner. Suit to recover a money judgment for unpaid Shared Cost Allocations,
may include all interest, late charges, attorneys’ fees and other costs of
collection.

 

ARTICLE 4

EASEMENT RIGHTS

 

4.1 Shared Parking. The Residential Owner, its tenants, guests and invitees, and
the Owners of lots or units in any Common Interest Development established for
the Residential Component, their tenants, guests and invitees and the Commercial
Owner, its tenants, customers, and employees and invitees, shall be entitled to
the shared use of all of the parking spaces located within the Shared Roadway
(“Shared Parking Spaces”). The Owners intend to more specifically assign the
rights to use particular parking spaces in a document to be recorded later.

 

4.2 Access to Creek Trail. The Commercial Owners and the tenants and occupants
of the Commercial Component, and each office building therein, shall have the
right of non-exclusive easements over and across the sidewalks and pathways of
the Residential Component for access, ingress and egress to the Creek Trail that
is adjacent to the Residential Component, as described on Exhibit “C” attached
hereto. The Residential Owner shall maintain and repair the entry gates and
access ways located on the Residential Component providing access to the Creek
Trail at the cost and expense of the Residential Owner.

 

4.3 Utility Easements. The Owners shall have reciprocal rights of access over
portions of the Subject Properties for installation, maintenance, repair and
replacement of Utility Services. The Owners shall each be responsible for all
costs and expenses regarding the installation, maintenance, repair and
replacement of Utility Services serving their respective properties, and shall
repair any damage to the Shared Roadway as a result of any such installation,
maintenance, repair and replacement of Utility Services, and shall indemnify and
hold each other harmless from any claims regarding such installation,
maintenance, repair and replacement of Utility Services.

 

4.4 Insurance. Each Component Owner shall maintain insurance insuring the
Component Owner, and if a Common Interest Development, the Common Interest
Development Association, and its members, for claims for injury, death or other
liability for the use and operation of the Shared Roadway by the Component
Owner.

 

ARTICLE 5

GENERAL PROVISIONS

 

5.1 Enforcement. The Declarant, each Component Owner, and each Mortgagee shall
have the right to enforce, by any proceeding at law or in equity, the rights,
easements, obligations, restrictions, covenants, reservations, liens, and
charges now or hereafter imposed by this Declaration. Any Owner or the Declarant
who is adjudged to be the prevailing party in any such action shall be entitled
to recover reasonable attorneys’ fees as are ordered by the court or other
adjudicating body. Failure by the Declarant or any Owner to enforce any covenant
or restriction herein contained shall in no event be deemed a waiver of the
right to do

 

Page 47



--------------------------------------------------------------------------------

so thereafter. When a Component Parcel is a Common Interest Development, only
the Common Interest Development Association shall have the right to enforce or
bring any action to enforce this Declaration for and on behalf of the Owners in
that Common Interest Development, and the individual Owners shall not have any
such rights to bring any such action.

 

5.2 Binding: Run With Land. The covenants and restrictions of this Declaration
shall run with and bind the Subject Properties, and all interests therein,
including, without limitation, the fee interest and any leasehold interests. All
Owners, tenants and other occupants of the Community, or any part thereof, are
subject to and bound by the provisions of this Declaration. Owners shall require
their tenants, and other Occupants and Invitees, to observe all applicable
provisions of this Declaration and shall incorporate this Declaration into the
provisions of all leases.

 

5.3 Invalidity of Any Provision. Should any provision or portion hereof be
declared invalid or in conflict with any law of the jurisdictions where the
Community is situated, the validity of all other provisions and portions hereof
shall remain unaffected and in full force and effect.

 

5.4 Term. The covenants and restrictions of this Declaration shall be binding
upon the Subject Properties, and each portion thereof, and each Owner of any
portion of the Subject Properties subject to this Declaration, their respective
legal representatives, heirs, successors and assigns, for a term of fifty (50)
years from the date this Declaration is recorded, after which time they shall be
automatically extended for successive periods of ten (10) years, unless an
instrument in writing terminating this Declaration signed by each the
Residential Owner and the Commercial Owner. If the Residential Component has
been established as a Common Interest Development, any such agreement for
termination of this Declaration shall be agreed upon and executed by the
majority of the board of directors of the Common Interest Development
Association for and on behalf of all of the Owners of separate interests in said
Common Interest Development. If the Commercial Component has been subdivided and
portions thereof conveyed in a manner that entails there being more than one
Owner of the resultant subdivided portions of the Commercial Component, any such
agreement for termination of this Declaration shall be agreed upon and executed
by the Managing Commercial Owner for and on behalf of all of the Owners of
separate interests in said Commercial Component.

 

5.5 Amendments.

 

5.6 (A) Authority to Amend. This Declaration may be amended only by the written
consent and approval of both Component Owners. If the Residential Component has
been established as a Common Interest Development, any such amendment of this
Declaration shall be agreed upon and executed by the majority of the board of
directors of the Common Interest Development Association for and on behalf of
all of the Owners of separate interests in said Common Interest Development. If
the Commercial Component has been subdivided and portions thereof conveyed in a
manner that entails there being more than one Owner of the resultant subdivided
portions of the Commercial Component, any such amendment of this Declaration
shall be agreed upon and executed by the Managing Commercial Owner for and on
behalf of all of the Owners of separate interests in said Commercial Component.

 

(B) Recordation. Any amendment of this Declaration shall be recorded in the
Official Records.

 

Page 48



--------------------------------------------------------------------------------

5.6 Mortgagee Rights and Protections.

 

(A) Subordination. No breach of any covenant and/or restriction, nor the
enforcement of any lien provision contained in this Declaration shall render
invalid the lien of any Mortgage made in good faith and for value. All of the
covenants, conditions and restrictions herein contained shall be binding upon
and effective against any Owner whose title is derived through foreclosure,
trustee sale, deed in lieu thereof, or otherwise.

 

(B) Mortgagees may jointly or singly pay any levy of a Shared Cost Allocation
which is in default and take any action reasonably necessary to cure any other
default under this Declaration of the Owner who is subject to the Mortgage with
the same effect as such cure by the Owner itself.

 

(C) Consent of a Mortgagee. Whenever the consent of a Mortgagee is required by
this Declaration, any action taken without such consent shall not bind such
Mortgagee or its successor.

 

(G) Title by Foreclosure. Except to the extent otherwise expressly provided
herein, all of the provisions contained in this Declaration shall be binding on
and effective against any Owner whose title to any Component Parcel, or any
portion thereof, is acquired by foreclosure, trustee’s sale, deed in lieu of
foreclosure, or otherwise.

 

5.7 Notice. Any notice permitted or required by this Declaration may be
delivered personally, or by prepaid over night courier, or by mail. If delivery
is by mail, it shall be deemed to have been delivered seventy-two (72) hours
after a copy of the same has been deposited in the United States mail, first
class, certified or registered, postage prepaid, addressed to the person to be
notified at the current address given by such person to the Commercial Owner or
addressed to the Component Parcel of such person if no address has been so
given. Delivery by overnight delivery service shall be effective upon the
earlier of receipt or one (1) business day after deposit with such delivery
service.

 

5.8 Not a Public Dedication. Nothing herein contained shall be deemed to be a
gift or dedication of any portion of the Community to the general public, for
the general public or for any public use or purpose whatsoever, it being the
intention and understanding of the Component Owners that this Declaration shall
be strictly limited to and for the purposes herein expressed for the
development, maintenance and operation of the Subject Properties that
constitutes the Community on private property as a private development solely
for the benefit of the Component Owners. Pursuant to the provisions of this
Section 5.8, and except as otherwise expressly stated in this Declaration, the
Commercial Owner shall have the right to restrict public access as reasonably
necessary to prevent public dedication and to prevent or prohibit the use of the
Community, or any portion thereof, by any person, for any purpose inimical to
the operation of the Community as a first class private development as
contemplated by this Declaration.

 

5.9 Governing Law. This Declaration shall be governed by, construed under, and
enforced in accordance with the laws of the State of California. All Owners
hereunder consent to the jurisdiction of the courts of the State of California
and the United States of America, and agree that venue properly lies in the
Superior Court of Santa Clara County and the United States District Court for
the Northern District of California, as appropriate.

 

Page 49



--------------------------------------------------------------------------------

5.10 Joint and Several Liability. When an Owner is composed of more than one
person or entity, each such person or entity shall be jointly and severally
liable for payment of any Shared Cost Allocation levied against the Component
Parcel and performance of all obligations (including without limitation,
indemnification obligations) arising under any provision of the Documents with
respect to such Component Parcel or the ownership thereof.

 

5.11 Cooperation. In fulfilling obligations and exercising rights under this
Declaration, each Component Owner shall cooperate with each other to promote the
efficient operation of the Community and harmonious relationships among the
Component Owners and to protect the value of each of their respective interests
in the Community.

 

5.12 Attorneys’ Fees. If there is any legal action or proceeding to enforce any
provision of this Declaration or to protect or establish any right or remedy,
the unsuccessful party to such action or proceeding shall pay to the prevailing
party all costs and expenses (including, without limitation, reasonable
attorneys’ fees and costs) incurred by such prevailing party in such action or
proceeding. In addition, the unsuccessful party shall pay any costs and expenses
(including, without limitation, reasonable attorneys’ fees and costs) incurred
by the prevailing party in enforcing or appealing any judgment rendered in any
such legal action or proceeding, which costs and expenses shall be recoverable
separately from and in addition to any other amount included in such judgment.
This Section 5.12 is intended to be severable from the other provisions of this
Declaration, and shall survive and not be merged into any such judgment.

 

5.13 Covenants and Agreements Run With Land. All of the easements, covenants,
rights, agreements, reservations, restrictions and conditions herein contained
touch and concern the Subject Properties and the Community, and each portion
thereof and all interests therein, shall constitute covenants running with the
land and equitable servitudes, shall run with the Subject Properties and each
Component Parcel or other lot, parcel or condominium therein, and all interests
in the Subject Properties, including the fee interest and the leasehold
interests, and inure to the benefit of and shall be binding upon the Owners and
each holder of any interest in any portion of the Community, and their grantees,
Mortgagees, heirs, successors, assigns and personal representatives, during each
of their respective terms of ownership, with the same full force and effect as
though set forth in full in every grant, conveyance or demise of the Community,
or any part thereof.

 

5.14 Conforming Exhibits. The exhibits attached to this Declaration are
incorporated herein by this reference. The legal descriptions of the Community,
Subject Properties, Component Parcels or other portions or increments thereof as
set forth in this Declaration, or on exhibits to this Declaration may become
obsolete as a result of conveyances annexations, lot line adjustments, takings,
or similar such occurrences. Upon such occurrences, the terms Community, Subject
Properties, or Component Parcel shall continue to refer to the Community,
Subject Properties, or Component Parcels or other portions or increments thereof
as set forth in this Declaration as any one or more of them are reconfigured or
revised to conform the exhibits to the changed legal descriptions of the
affected Subject Properties, Component Parcels, or other portions or increments
thereof.

 

Page 50



--------------------------------------------------------------------------------

5.15 Captions and References. The captions in this Declaration are for
convenience and reference only, and, except for Article 1, Definitions, in no
way define, limit, or otherwise affect the scope, meaning or effect of any
provision of this Declaration. All references to “herein” or “hereunder” refer
to this Declaration as a whole unless specific references are made to specific
articles, sections, subsections or exhibits of this Declaration.

 

5.16 Number; Gender. The singular and plural number and the masculine, feminine
and neuter gender shall each include the other where the context requires.

 

IN WITNESS WHEREOF, the undersigned, being the Declarant herein, has executed
this Declaration effective as of                      , 200    .

 

Sobrato Land Holdings, a California Limited Partnership

           

By:

  John Michael Sobrato 1985 Separate Property Trust, General Partner

 

     By:  

 

--------------------------------------------------------------------------------

         John Michael Sobrato, Trustee

 

STATE OF   )     ) ss. COUNTY OF   )

 

On this              day of                      , 200    , before me,
                         , a notary public for the state, personally appeared
                     , known to me or proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

--------------------------------------------------------------------------------

Notary Public

 

Page 51



--------------------------------------------------------------------------------

Exhibit “A”

Shared Roadway

 

Page 52



--------------------------------------------------------------------------------

Exhibit “B”

Shared Cost Share

 

Component Parcel   Shared Cost Share Residential Component  
                     per cent (         )% Commercial Component  
                     per cent (         )%

FILL IN NOW

 

Page 53



--------------------------------------------------------------------------------

Exhibit C

Creek Trail

 

Page 54



--------------------------------------------------------------------------------

EXHIBIT “C” – Building Shell Plans and Specifications

 

to be attached following lease execution

 

Page 55



--------------------------------------------------------------------------------

EXHIBIT “D” – Preliminary Shell Schematic Drawings

 

Page 56



--------------------------------------------------------------------------------

EXHIBIT “E” – Building Shell Definition

 

1. Site and Shell:

 

All permits and fees required for approval, permits, use, and governmental
sign-off. All landscape, site work, lighting, paving, and signage, utilities
stubbed into the Building Shell to appropriate areas as agreed by the Parties.
Common Area site landscape irrigation and site electrical will be separately
metered by common house site and water meters. Work includes all vaults, fees,
backflow and monitoring devices. Landlord to provide 2 – 4” phone conduits and 2
– 4” private fiber conduits to a designated spot in each building (MPOE and
future MPOE).

 

2. Garage:

 

All work related to the construction of the garage including compliance to all
codes including ADA and Title 24 but shall not include elevators nor elevator
lobbies and finishes which work shall be part of the Tenant Improvements.
Landlord to provide garage drainage system, domestic water hose bibs,
convenience electrical, including car chargers if required by the Town. Garage
electrical including transformers and panels for lighting, convenience power and
ventilation, will be stubbed into electrical room for final connection by
Tenant. All finishes, perimeter painting, signage, garage floor sealer concrete
finished access and egress stairs, doors with electronically locking hardware
(system by Tenant), automatic CO system and mechanical venting, all lighting to
code levels. Separate fire riser and fully monitored fire sprinkler system
(monitoring system by Tenant). Landlord to provide rollup/tilt up gates, with
time clocks and loop detection, and cable rails with safety devices at ramp
edge. Except as specifically provided herein, all work required for a garage
final inspection.

 

3. Shell:

 

All work required to obtain a shell permit final inspection (not a TCO for
occupancy). All work shall conform to local building codes, ADA and Title 24 for
the shell. Exterior doors to have electronic hardware (system provided by
Tenant). Stairs for access and egress with one set to the roof. Fire riser and
complete shell system, including “up heads” with capped tees for Tenant
improvements at all floors and roof, monitors and PIV (monitoring system by
Tenant). Provided shaft locations and HVAC equipment are determined prior to
steel fabrication, steel framework shall be designed to accommodate shaft and
elevator openings and mechanical support and leveling pads at no cost to Tenant.
Complete sewer “gut line” under podium slab connecting restroom cores to site
utility.

 

4. Electrical:

 

All primary and secondary electrical service from the street to a location in
building or garage, transformer pad, and house meter section. All wiring of
Common Area devices including meter, feeders, transformer, and distribution,
such as: lighting, site amenities and landscape irrigation. Communication and
monitoring conduits as described above.

 

Page 57



--------------------------------------------------------------------------------

EXHIBIT “F” – Tenant Improvement Plans and Specifications

 

To be attached when completed

 

Page 58



--------------------------------------------------------------------------------

EXHIBIT “G” - Option to Lease Building 2

 

Recitals:

 

A. As part of the consideration for Tenant entering into the Lease, Landlord is
willing to grant to Tenant the exclusive option to lease Building 2 (consisting
of a 3_-story building containing approximately 80,000 rentable square feet,
with exclusive parking of not less than 3.5 spaces per 1,000 rentable square
feet and 3.7 spaces per 1,000 rentable square feet, included the Shared Parking
(as defined in the Lease) to be constructed on Lot 2 as shown in Exhibit “A”.
Landlord has agreed, subject to the conditions set forth herein, to construct
the building if Tenant exercises such option to lease, all pursuant to the terms
and conditions set forth below.

 

B. The parties now wish to document the terms of such option to lease Building
2.

 

NOW, THEREFORE, in consideration of the execution of the Lease by both parties,
and in consideration of the mutual covenants set forth below, the parties agree
as follows:

 

1. Grant of Option. Landlord hereby grants to Tenant the exclusive option to
lease Building 2 (the “Option”) subject to the terms and conditions set forth in
this Exhibit “G”.

 

2. Consideration and Term of Option. Beginning on the Effective Date of the
Lease, Tenant shall pay to Landlord on the first day of each calendar month as
consideration for the Option the sum of Twelve Thousand and No/100 Dollars
($12,000.00). Tenant shall be entitled to exercise the Option at any time during
the period commencing on the Effective Date of the Lease and ending on September
30, 2007. Such period shall herein be referred to as the “Option Period”. Tenant
shall have the right to terminate the Option at any time, and if Tenant does so,
Landlord may keep all option consideration theretofore paid, but Tenant shall
have no obligation to pay any further amounts towards option consideration.
Landlord shall have the right to terminate the Option if Tenant fails to pay any
monthly installment of option consideration when due and does not cure such
failure within five (5) business days after Landlord has given Tenant written
notice that Tenant has failed to make such payment of option consideration. Such
termination right must be exercised, if at all, no later than the next option
consideration payment by Tenant. Once Tenant exercises the Option, Tenant shall
not have any obligation thereafter to make payments of option consideration. The
amount of option consideration due shall be prorated as of the Effective Date of
the Lease and as of the date the option is exercised, or at the end of the
Option Period, so that for any partial month Tenant only pays such option
consideration as is proportionately allocable to the partial month that is part
of the Option Period. In the event the Option is terminated or expires, Landlord
may keep all option consideration paid and neither Landlord nor Tenant shall
have any further obligations under this Exhibit “G”.

 

3. Exercise of Option. Tenant shall exercise the Option only by delivery of
written notice to Landlord within the Option Period of such exercise (“Exercise
Date”). Tenant may not exercise the Option (i) at any time that Tenant is in
monetary default or material non-monetary default (after applicable notice and
cure periods) under the terms of the Lease, or (ii) at any time after the Lease
has been terminated for any reason.

 

4. Conditions Precedent. Landlord’s obligation to construct Building 2 are
expressly conditioned upon Landlord’s ability, using reasonable good faith
efforts, within one hundred twenty (120) days of the Exercise Date to secure a
commitment by an institutional lender to make a fixed rate non-recourse (but not
with respect to any construction loan financing) non-participating loan to
Landlord in a minimum amount equal to the Total Project Cost not including the
cost or value of the land. Total Project Cost shall equal the sum of (i)
payments by Landlord for labor and materials to contractors performing
construction work in connection with the Building Shell, (ii) fees for building
permits, licenses, inspection, utility

 

Page 59



--------------------------------------------------------------------------------

connections or extensions, and any other fees imposed by governmental entities
and, (iii) fees of engineers, architects, consultants and others providing
professional services in connection with the construction of Building 2.
Notwithstanding the foregoing, if Landlord can not secure permanent financing
for Building 2, on the terms outlined herein, Tenant may, at Tenant’s sole
election, provide financing to Landlord for the Total Project Costs, in which
event Landlord shall remain obligated to construct Building 2. The financing
provided by Tenant hereunder shall be on terms and conditions substantially
similar to that of an institutional lender (e.g., first priority secured loan
against Building 2) with interest at a rate calculated at the 10 year U.S.
Treasury rate, plus 1.5%). The loan term shall be for no less than the initial
Lease Term on Building 2 and Tenant shall be entitled to offset any Rent owing
under the Lease against the amount owing Tenant under the loan.

 

5. Lease of Building 2. Within thirty (30) days after Tenant’s exercise of the
Option, Landlord and Tenant shall enter into a written lease of Building 2 (the
“Building 2 Lease”). The Building 2 Lease shall be on the same terms as the
Lease, except as follows:

 

(a) The Premises shall be Building 2. References in the Lease format shall be
changed in the Building 2 Lease to refer to Building 2, with correct references
to the rentable area of Building 2 and the correct number of surface parking
spaces and parking spaces within the subterranean parking structure that are
provided as part of Building 2, along with any other parking rights or
restrictions allocable to Building 2 (which restrictions, if any, shall not be
materially more extensive or burdensome than those associated with the original
Building).

 

(b) The term shall commence upon the date of Substantial Completion (as the term
is defined in the Lease) of the Building Shell and Tenant Improvements for
Building 2 (“Commencement Date”) estimated to occur fifteen (15) months
following exercise of the Option and end sixty (60) months thereafter.

 

(c) Rent shall be payable beginning on the Commencement Date. Base Monthly Rent
for Building 2 shall be determined based on (i) the area of Building 2 (which
shall be based upon the same methodology for determining rentable square footage
as set forth in the lease for Building 1) and (ii) the date Tenant exercises the
Option pursuant to the following schedule:

 

If the option is exercised before 9/30/05:

  

$2.48 per rentable square foot (“prsf”)

If the option is exercised between 10/1/05 – 9/30/06:

  

$2.55 prsf

If the option is exercised between 10/1/06 – 9/30/07:

  

$2.63 prsf

 

(d) The original Lease shall be automatically extended if necessary to provide
(i) coterminous leases for the Building and Building 2 and (ii) a lease term of
5 years for Building 2.

 

(e) The original Lease shall be modified to provide that a default under the
Building 2 Lease by either Landlord or Tenant shall also be a default under the
original Lease. A default under the original Lease by either Landlord or Tenant
shall also be a default under the Building 2 Lease.

 

(f) Tenant shall have the same options to extend the Building 2 Lease that it
has for the Building under the original Lease. The options to extend under the
Building 2 Lease shall be independent of the options to extend under the Lease,
and may be exercised together, or separately, with those for the Building.

 

(g) The number of parking spaces both on the surface and in the subterranean
parking structure that are part of Building 2 that are to be shared with Lot B
shall not exceed the number of spaces that are so shared with Lot B pursuant to
the Lease with respect to the original Building.

 

(h) There will be no Security Deposit to be paid by Tenant with respect to
Building 2.

 

Page 60



--------------------------------------------------------------------------------

(i) Landlord and Tenant shall be obligated to use Devcon Construction if it
agrees to construct the Tenant Improvements for the same fee including overhead
and profit and general conditions for Building 2 as agreed for the Building.
However, if this cannot be achieved, then either shall have the right to require
that the general contractor be selected by a competitive bidding process.

 

(j) Tenant shall have the right to build out the Building 2 Tenant Improvements
in phases, so long as Tenant completes all Building Core and drop ceilings
requirements upon substantial completion.

 

6. Construction of Shell and Tenant Improvements.

 

(a) Within sixty (60) days after Tenant’s exercise of the Option, Landlord shall
deliver to Tenant for Tenant’s approval plans and specifications for
construction of the shell of Building 2 (together called the “Building 2 Shell
Plans”). The Building 2 Shell Plans shall contemplate construction of a Building
Shell of a design, size and quality substantially identical to the Building
Shell of the Building.

 

(b) Within one hundred twenty (120) days after Tenant’s approval of the Building
2 Shell Plans, Tenant shall submit to Landlord, for Landlord’s approval, Tenant
Improvement Plans respecting Tenant Improvements that Tenant desires Landlord to
construct Building 2. Landlord shall cause the General Contractor to commence
construction of Building 2 as soon as reasonably possible, and continue
diligently to construct the same until completion thereof in accordance with the
Building 2 Shell Plans. All costs of construction of Building 2 shall be paid by
Landlord and Tenant in the same manner as for the Building pursuant to Section 5
of the Lease.

 

7. Successors. The Option provided Tenant in this Exhibit is personal and
granted to Netflix, Inc. and are not exercisable by any third party should
Tenant assign or sublet all or a portion of its rights under this Lease, unless
Landlord consents to permit exercise of any option by any assignee or subtenant,
in Landlord’s sole discretion; provided, however, that the Option may be
exercised by an “Acquiring Entity” (as that term is defined in Section 17.D of
the Lease entitled “Reorganization of Tenant”) or by a successor to Tenant by
means of a “Permitted Transfer” (as that term is defined in Section 17.E of the
Lease entitled “Permitted Transfers”). Except as previously provided, the terms
and provisions hereof shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto. In no event, however, shall any
lender be obligated to perform the terms of this Option in the event of a
foreclosure of Landlord’s interest in the Premises or the Property to the extent
that such terms of this Option relate to the construction of the Building 2
Shell, but only so long as such lender or Landlord reimburse to Tenant all
amounts paid by Tenant on account of costs related to the construction of the
subterranean parking structure and the Tenant Improvements paid by Tenant toward
the cost of Building 2 and all option consideration paid pursuant to paragraph 2
above.

 

Page 61



--------------------------------------------------------------------------------

EXHIBIT H – Memorandum of Lease

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, California 94304-1050

ATTENTION: Real Estate Department/DKK

 

MEMORANDUM OF LEASE AND OPTIONS

 

THIS MEMORANDUM is made as of the              day of                      ,
2004, by and between SOBRATO LAND HOLDINGS, a California limited partnership
(“Landlord”), and NETFLIX, INC., a Delaware corporation (“Tenant”), with
reference to the following facts and objectives:

 

A. Landlord and Tenant entered that certain unrecorded Lease (the “Lease”) dated
                     , 2004, regarding the real estate located on Winchester
Boulevard in Los Gatos, Santa Clara County, California, more particularly
described on Exhibit “A” attached hereto and made a part hereof (the “Land”).

 

B. Landlord and Tenant mutually desire to give public notice of the existence of
the Lease and the rights and options of Tenant thereunder.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in the Lease and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, on
the terms and conditions of the Lease the “Building” described in the Lease to
be constructed by Landlord on the portion of the Land described on Exhibit “B”
attached hereto, together with all rights, privileges, easements and
appurtenances thereunto appertaining.

 

2. Landlord and Tenant acknowledge that the term of the Lease will be for a term
of eighty-four (84) months commencing upon substantial completion of the
Building Shell and Tenant Improvements (as described in the Lease). Landlord
hereby grants Tenant four (4) options to extend the Lease Term for additional
terms. The first two (2) option terms shall be for a period of thirty six (36)
months each and the second two (2) Option Terms shall be for sixty (60) months
each.

 

3. Landlord hereby grants Tenant the option to lease “Building 2” to be
constructed by Landlord on that portion of the Land described on Exhibit “C”
attached hereto on the terms and conditions described in the Lease.

 

4. Landlord hereby grants Tenant the first right, option and opportunity to
purchase the Premises on the terms and conditions provided in the Lease.

 

5. All capitalized terms used herein shall have the meanings ascribed to them in
the Lease. The purpose of this Memorandum is to give public notice of the
existence of the Lease and the rights and options of Tenant thereunder. In the
event, however, of any inconsistency between this Memorandum and the terms and
conditions of the Lease, the Lease shall prevail.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum of Lease
and Options, by their duly-authorized representatives, as of the day and year
first above written.

 

LANDLORD:  

TENANT:

SOBRATO LAND HOLDINGS,  

NETFLIX, INC.,

a California limited partnership   a Delaware corporation

 

Page 62



--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

--------------------------------------------------------------------------------

   

John Michael Sobrato

 

Name:

 

 

--------------------------------------------------------------------------------

   

Managing General Partner

 

Title:

 

 

--------------------------------------------------------------------------------

 

Page 63



--------------------------------------------------------------------------------

State of California   ) ) ss.     County of                      )    

 

On                      , 2004, before me,
                                         , personally appeared JOHN MICHAEL
SOBRATO, personally known to me or proved to me on the basis of satisfactory
evidence, to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity and that
by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

--------------------------------------------------------------------------------

Notary Public

 

Page 64



--------------------------------------------------------------------------------

State of California                        )

    ) ss.    

County of                        )

   

 

On                     , 2004, before me,
                                             , personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence, to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

--------------------------------------------------------------------------------

Notary Public

 

Page 65